TABLE OF CONTENTS



30 December 2004

GNiFi

(as Owner)

GORO NICKEL S.A.

(as Project Manager)



--------------------------------------------------------------------------------

CONSTRUCTION AGREEMENT

(Contrat de promotion immobilière)



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TABLE OF CONTENTS




              CLAUSE   PAGE
1
  PURPOSE     4  
2
  SPECIFICATION OF THE ASSETS     5  
3
  CHANGES TO THE ASSETS     5  
4
  DUTIES OF THE PROJECT MANAGER     6  
5
  PERFORMANCE BY THE PROJECT MANAGER OF ITS DUTIES     7  
6
  PERFORMANCE OF THE WORKS – LIABILITY     9  
7
  ACCESS TO THE SITE – CUSTODY – RISKS     10  
8
  FORCE MAJEURE     10  
9
  INSURANCE     11  
10
  TOTAL AND PARTIAL LOSS     15  
11
  TIME LIMITS FOR COMPLETION OF THE ASSETS     15  
12
  COMPLETION OF THE ASSETS – DELIVERY – CERTIFICATES     16  
13
  DOCUMENTS TO BE DELIVERED TO THE LESSEE AND TO BE PUT AT THE OWNER’S DISPOSAL
    19  
14
  COMPLIANCE CERTIFICATE     20  
15
  TERM     20  
16
  CONSTRUCTION COSTS     20  
17
  TERMS AND CONDITIONS OF PAYMENT     21  
18
  REPRESENTATIONS     22  
19
  TERMINATION EVENTS     25  

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



              CLAUSE   PAGE
20
  TERMINATION     29  
21
  LEGAL PROCEEDINGS     31  
22
  WAIVER OF RECOURSE     32  
23
  TRANSFER OF THE AGREEMENT     33  
24
  CHOICE OF LAW — JURISDICTION CLAUSE     33  
25
  INDEMNIFICATION     33  
26
  COSTS AND EXPENSES     37  
27
  AMENDMENTS     37  
28
  NO WAIVER     38  
29
  PARTIAL INVALIDITY     38  
30
  CONFIDENTIALITY     38  
31
  CONDITIONS PRECEDENT     39  
32
  NOTICES     39  
33
  LIST OF APPENDICES     40  

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



THIS CONSTRUCTION AGREEMENT, DATED 30 DECEMBER 2004, IS ENTERED INTO BY AND
BETWEEN:



(1)   GNiFi, a groupement d’intérêt économique having its registered office at
37, avenue Henri Lafleur, BP K3, 98849 Nouméa Cedex, and enrolled at the
Register of Commerce and Companies of Nouméa under number 204 C 749002, and
represented by Khalid Ammari, duly authorised for the purposes of this Agreement
(hereinafter referred to as the “Owner”); and   (2)   GORO NICKEL S.A., a
company incorporated under the laws of France, having its registered office at
38, rue du Colisée, 75008 Paris, France, and enrolled at the Register of
Commerce and Companies of Paris under number 313 954 570, acting herein through
and on behalf of its branch (succursale) whose registered office is at 7 bis,
rue Suffren, BP218, 98845, Nouméa Cedex, New Caledonia, and represented by Yves
Roussel, duly authorised for the purposes of this Agreement (hereinafter
referred to as the “Project Manager”),

each a “Party” and together the “Parties”.

WHEREAS:



(A)   The Owner has been organised for the purpose of constructing, financing
and leasing the Assets which constitute a portion of the Plant. The Project
shall be developed and operated by the Project Manager. The transactions
contemplated by this Agreement and the other Transaction Documents are based on
the special tax support available for Dom-Tom investments.   (B)   In accordance
with the Girardin Law, the Request for DGI Final Approval was filed with the
DGI. A preliminary approval of the Transaction was granted by the DGI by a
letter dated May 4, 2001 and the DGI Final Approval is to be issued. The
retrocession rate as calculated in appendix 8 of the Lease at the date of this
Agreement is higher than 80%.   (C)   In order to finance the construction of
the Assets, the Owner shall:



  (i)   receive the Tax Advances from the Tax Investors pursuant to the Tax Loan
Agreement; and     (ii)   enter into the Loan Agreement.



(D)   The involvement of the Owner being only financial, the Project Manager as
project manager under this Agreement and as Lessee has selected the site,
procured the preliminary technical studies, drawn up certain plans and various
descriptions and estimates for the construction of the Assets and has decided on
the design and characteristics thereof.   (E)   The Substantial Completion Date
and the delivery of the Assets to the Lessee is expected to occur on or prior to
December 31, 2008 (as such date may be extended to a date no later than
December 31, 2009 (subject to the satisfaction of the conditions in Clause
11.1(b))). Substantial Completion shall be evidenced by the signature by the
Project Manager and the Lessee, on its behalf and on behalf of the Owner, of the
Definitive Acceptance Certificate in accordance with the terms of this
Agreement.

Page 3 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



NOW THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:



0   DEFINITIONS   0.1   For the purpose of this Agreement, capitalised terms and
expressions (whether in singular or in plural form) shall have the respective
meanings given to them in this Agreement (including Appendix 1) or if not
defined in this Agreement shall have the meaning given to them in the Lease.  
0.2   In this Agreement:   (a)   headings of Clauses and Appendices are for ease
of reference only and are not intended to influence the interpretation of this
Agreement; and   (b)   references to any agreement or any other document shall
be construed as a reference to that agreement as it may from time to time be
amended, varied, supplemented, restated or novated (but excluding any amendment,
variation, supplement, restatement, variation or novation contrary to any
Transaction Document).





1   PURPOSE   1.1   The Owner and the Project Manager hereby agree that the
Project Manager will, on the Owner’s behalf, carry out the Works by way of any
contracts including (without limitation) contracting agreements, sub-contracting
agreements, purchase agreements and the Services Agreement pursuant to the terms
and conditions of this Agreement, as well as to carry out or cause to be carried
out any related legal, administrative or financial transactions related to the
Works.       Unless otherwise specified in this Agreement, this Agreement is
governed by Articles 1831-1 to 1831-5 of the French Civil Code enforced in New
Caledonia pursuant to order n°98-728 dated August 20, 1998.   1.2   The
authorisations granted, the contracts executed and the Works undertaken or
initiated by or on behalf of the Project Manager prior to the date hereof in
connection with the Works (the “Preliminary Works”) are hereby ratified and the
Preliminary Works shall be subject to the terms of this Agreement as if they had
been undertaken after the date of this Agreement.   1.3   This Agreement is
entered into in the common interest of the Parties. However, the Owner
undertakes not to interfere, directly or indirectly, with the duties conferred
on the Project Manager.   1.4   The Project Manager represents:



  (i)   that it has selected the site, procured preliminary technical studies,
plans, descriptions and estimates for the construction of the Assets and has
decided on their design and specifications;



  (ii)   that it has not been provided with any information or study in respect
of the Land or the Assets by the Owner and that the specification of the Assets
and of the Works was drawn up by the Project Manager or its agents, contractors
or subcontractors;

Page 4 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (iii)   that, considering the expected modifications of the works authorised
by the Building Permit, it applied on or about 2 December, 2004 for a new
building permit in respect of the Plant; and



  (iv)   that it will obtain a new Operating Permit in respect of the Plant at
least 3 months before the Substantial Completion Date.





2   SPECIFICATION OF THE ASSETS   (a)   The Works shall be completed and the
Assets shall be delivered and commissioned in accordance with this Agreement,
the Administrative Authorisations, the Request for DGI Final Approval (which the
Project Manager is fully aware of), the DGI Final Approval (which the Project
Manager is fully aware of) and good engineering practices (“les règles de
l’art”).   (b)   In the case of any contradiction between the terms of this
Agreement and the DGI Final Approval, the DGI Final Approval shall prevail.  
(c)   For the avoidance of doubt, any reference in this Agreement to
commissioning the Assets is a reference only to those commissioning works (in
accordance with the commissioning and testing procedures developed by the
Project Manager) required to achieve Substantial Completion.





3   CHANGES TO THE ASSETS   3.1   Conditions for changes to the Assets   (a)  
It is hereby agreed that the Project Manager may, at its sole expense and risk,
vary the technical characteristics of the Assets or any component or aspect
thereof, provided that any such Variation or any other variation:



  (i)   will not increase the Construction Costs (unless, for the avoidance of
doubt, the costs of such Variation or variation are permitted under Clause
16.2);     (ii)   will not extend the time limits set out in Clause 11;    
(iii)   will automatically be deemed to be approved by the Project Manager, as
Lessee under the Lease;     (iv)   will not affect the DGI Final Approval; and  
  (v)   with respect to a Variation only, has been previously notified to the
Owner for information purposes only in accordance with Clause 3.2(b).



(b)   Notwithstanding the foregoing, in no event shall any Variation or
variation adversely affect the ability of the Lessee to operate the Assets in
accordance with the Authorised Activities.   3.2   Authorisation of Variations  
(a)   In the event of any Variation, the Project Manager shall obtain, on its
own behalf and in its name, all required building permits and other
administrative authorisations and

Page 5 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    shall be liable for all claims filed and for all expenses incurred in
connection with obtaining such permits and authorisations.   (b)   The Project
Manager shall inform the Owner of any Variation, no later than 15 Business Days
prior to the date planned for the filing of the Administrative Authorisations
required for such Variation.





4   DUTIES OF THE PROJECT MANAGER   4.1   Generally   (a)   The Project
Manager’s duties relating to the Works are set out in this Clause 4. Such
descriptions and lists are indicative and not exhaustive.   (b)   The Project
Manager shall be responsible for ensuring that the Works are completed and the
Assets are delivered in working order in accordance with this Agreement and that
all administrative and legal requirements, contractual easements, authorisations
granted by third parties, Applicable Laws in New Caledonia, and good engineering
practices (“les règles de l’art”) have been complied with.   4.2   Definitions
of the duties

The Project Manager’s duties relating to the Works are:



(a)   General description of the programme



  (i)   definition of the Works’ programme;     (ii)   drawing up a provisional
Works’ budget; and     (iii)   distribution of tasks to the Contractors and
coordination of the Contractors;



(b)   Legal and administrative duties



  (i)   all activities in relation to, when necessary, obtaining irrevocably,
renewing, maintaining or defending all the regulatory approvals, permits,
administrative and other authorisations and zoning agreements that are required
under Applicable Law in New Caledonia for the construction and the operation of
the Assets and, in particular, execution of documents relating to obtaining any
Administrative Authorisation, as well as any related renewals or amendments,
verification of their issuance or any required postage (“affichage”).        
The Owner shall cooperate with the Project Manager with respect to obtaining any
administrative authorisations in the event that its intervention or assistance
is requested by the Project Manager and is required in order to obtain any
administrative authorisation.         The Project Manager shall take all steps
necessary, if any, to protect the Owner from incurring liability in respect of
this Clause 4.2(b)(i).

Page 6 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (ii)   coordination of the preparation of all agreements required for the
purposes of carrying out the Works and, in particular, the preparation of
agreements with third parties;     (iii)   obtaining and maintaining the
Insurance Policies in accordance with the terms of this Agreement; and    
(iv)   dealings with public authorities, ministerial officers and court
officials in relation to the Works;



(c)   Financial management



  (i)   providing the Owner with reasonable information or documentation
required for the Owner’s book-keeping relating to the Works; and     (ii)  
providing the Owner with any reasonable information or documents required by the
Owner for tax reasons and relating to the Works;



    it being understood that compliance with this Clause 4.2(c) will not be
onerous for the Project Manager and will not require the Project Manager to
produce documentation which it would not, other than for this Clause 4.2(c), be
required to produce;



(d)   Technical management



  (i)   preparation, drafting and signature of contracts with the Contractors it
being specified, for the avoidance of doubt, that the Project Manager may cause
such contracts to be signed by any third party acting on its behalf and for its
account;     (ii)   analysis of bids and selection of the Contractors;    
(iii)   supervision of the Contractors;     (iv)   handover (“réceptions”) of
the works, services or Equipment provided by the Contractors if required under
Applicable Law in New Caledonia;     (v)   managing relationships with the
Contractors and supervision of the remedying of defects identified at the time
the Works are handed over, delivered or operated;     (vi)   commissioning of
the Assets; and     (vii)   delivery of the Assets to the Lessee.





5   PERFORMANCE BY THE PROJECT MANAGER OF ITS DUTIES   5.1   Project Manager’s
duties

The Project Manager:

Page 7 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(a)   shall determine and prescribe the manner in which the Works will be
performed within the Construction Costs and in compliance with the time limits
set out in Clause 11;   (b)   shall be solely responsible for selecting the
Contractors required to carry out the Works and to commission the Assets;  
(c)   in the event of the enforcement of Act of December 31, 1975 relating to
sub-contracting as applicable in New Caledonia in the context of this Agreement,
shall ensure that the Owner is in no circumstances liable under this Act;  
(d)   shall be responsible for paying the Contractors;   (e)   shall comply with
the safety regulations enforceable in New Caledonia or which arise out of good
engineering practices (“les règles de l’art”) and shall procure that each
Contractor commits to comply with the Project Manager’s safety procedures;  
(f)   shall procure that supplies and equipment are covered by the usual
warranties in accordance with good commercial practices;   (g)   must generally
ensure compliance with Applicable Law in New Caledonia so that the Owner shall
not, in any way or for any reason, be liable in relation to such Applicable Law
in New Caledonia;   (h)   shall obtain the compliance certificate(s)
(“certificate(s) de conformité”) referred to in Clause 14;   (i)   shall
enforce, if and when appropriate, the Contractors’ warranties; and   (j)   shall
construct the Assets in compliance with all applicable Environmental Laws.  
5.2   Management of the Works

The Project Manager shall procure, under any agreement entered into with a
Contractor, that such Contractor carries out any work or duty in relation to the
Works in a manner which is not inconsistent with this Agreement and which is in
compliance with Applicable Law in New Caledonia as provided under this
Agreement.



5.3   Progress report (“reddition de compte”)

The Project Manager shall draw up on a semi-annual basis from the date of this
Agreement, and as specified in Clauses 13.3 and 13.4, a progress report (in no
particular or specified format) stating the following details as at the date of
the relevant progress report:



(a)   the general progress of the Works on site including an indication of the
expected Substantial Completion Date;   (b)   a comparison between any Works
expected to have been carried out and the Works actually carried out;   (c)  
any significant events in relation to the performance of the Works which have
occurred (either positive or negative);

Page 8 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(d)   a comparison between the overall expenditure expected to have been made
and the overall expenditure actually made in relation to the Works; and   (e)  
any information relating to the application for and the issue of any
Administrative Authorisation.   5.4   Except to the extent that such information
has already been provided to the Owner pursuant to Clause 5.3, the Project
Manager will provide to the Owner a copy of each report required to be provided
to the DGI in accordance with the DGI Final Approval.





6   PERFORMANCE OF THE WORKS – LIABILITY   6.1   The Project Manager undertakes
to comply with any contractual documents relating to the Works, the Assets and
the Land and any third party rights under such documents. As between the Project
Manager and the Owner, the Project Manager shall be deemed responsible for any
harm suffered in relation thereto.   6.2   The Project Manager is solely liable
for the supervision of the Works.   6.3   If one or more of the Contractors
breach their obligations under any such contracts, the Project Manager may
terminate, at its own expense, risk and peril, the contracts entered into and
may enter into new agreements in order to avoid any delay in the completion of
the Works and the Project Manager shall be individually liable for such
expenses, risks and perils. It may also call on any relevant bank guarantees.  
6.4   The Project Manager shall remain liable for the performance of the Works
by any Contractor. The Project Manager shall be liable for the obligations and
guarantees arising out of articles 1792, 1792-1, 1792-2, 1792-3 and 2270 of the
French Civil Code if such provisions are applicable to the Assets and shall
remain liable as against the Owner for the conception and the performance of the
Works.   6.5   The Project Manager has a performance obligation (“obligation de
résultat”) to the Owner:   (a)   to deliver the Assets on the Substantial
Completion Date in accordance with Clause 12 and for a price not exceeding the
Construction Costs (subject to Clause 16.2);   (b)   to bear all risks (“garde
et risques”) relating to the Works and the Assets until the Substantial
Completion Date;   (c)   to be individually liable to the Owner for any Loss
which may be caused during the Works to any individual (“personne physique”) or
company (“personne morale”) as a result of the Works or because of the existence
of the Assets, or which is related to the construction process throughout the
duration of the Works;   (d)   to deliver the Assets free from any lien (“droit
concurrent”) and free from any non-compliance (“non-conformité”) or defect it
being specified that the Assets may be subject to any Permitted Lien, provided
however that the beneficiaries from such Permitted Lien have no right or
interest to enforce them on the Substantial Completion Date; and

Page 9 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(e)   to cause the Assets to comply with the Production Test by no later than
the Long-Stop Date.   6.6   The Project Manager is responsible for all
prejudicial consequences which may result from any defects on or in the Land,
and from negative, apparent or latent easements, whether existing or
discontinued, which may encumber the Assets or the Land, as well as the
commissioning and the operation of the Assets.   6.7   The Project Manager in
its own capacity and as Lessee represents and agrees that it shall not, in any
case, seek to make the Owner liable for any error, oversight, fault, defect,
inadequacy or any such event affecting the conception or the carrying out of the
Works or the Assets or the operation of the Equipment.       It is agreed that
this Clause 6.7 shall not prevent the Project Manager from filing any claims
against the Contractors.   6.8   If requested by the Owner, following the
execution of any agreement with the Contractors, the Project Manager shall
provide the Owner with a copy of such agreement together with a copy of any of
the Contractor’s insurance certificates within 30 Business Days.





7   ACCESS TO THE SITE – CUSTODY – RISKS   7.1   If any event adversely affects
the Works or the performance of the Assets during the Construction Period, the
Owner shall be authorised, at the Project Manager’s expense, to inspect the site
and any document pertaining thereto. Any such inspections shall only be made on
a reasonable number of occasions, upon giving reasonable prior notice and up to
a reasonable amount of cost to the Project Manager. The Owner may seek, at the
cost of the Project Manager, the assistance of a technical advisor with which
the Project Manager will cooperate and which the Project Manager will provide
with any information that the Owner considers necessary. The Project Manager
undertakes to facilitate the exercise of the duties of the technical advisor and
to allow it access to the site. The Owner must procure that any Person given
access under this Clause 7.1 complies with the Project Manager’s site rules and
must procure that such access does not hinder the Works or the Project.   7.2  
Provided that the Owner and the technical advisor comply with the Project
Manager’s site rules, access by the Owner and the technical advisor to the site
does not confer any liability on the Owner.   7.3   Under Article 553 of the
French Civil Code, the Owner, as holder of a right in rem (“droit réel”) over
the Land and the Assets pursuant to the Lease Assignment, shall acquire title as
owner to all of the work, buildings and Equipment as and when they are completed
or delivered. Regardless of such acquisition of such title, the risks relating
to, and the custody of, the Assets shall remain the responsibility of the
Project Manager until the Substantial Completion Date.





8       FORCE MAJEURE

Upon the occurrence of any fortuitous or force majeure event which does not
constitute an Abandonment for the purposes of Clause 19.1(e), this Agreement
shall not be terminated.

Page 10 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



The Project Manager shall remain responsible for its assignment under the
Agreement whatever the length of time of the event.





9   INSURANCE   9.1   Insurance   (a)   The Project Manager shall obtain and
maintain the following insurance cover from appropriate solvent insurers with
ratings by Standard & Poor’s Ratings Group of no less than A-, for the
Construction Period (except otherwise specified herein), on a basis consistent
with Inco’s policies and best practice, providing such cover (including
deductions and exclusions) and in such form and amounts as are customarily
obtained for this type of construction project and in accordance with good
business practices:



  (i)   “All Risks” Marine Cargo insurance, insuring the material, equipment,
machinery, supplies and all other property used for or in connection with the
Assets (except Contractors’ Equipment) from the time the insured becomes at risk
or assumes interest and during transit and/or in storage, wherever located and
until delivered to final destination being the Project laydown site, including
risks of loading and unloading — anywhere worldwide, against physical loss or
damage as per Institute Cargo Clauses ‘A’ CL 252 (1/1/82), including Institute
War Clauses (Cargo) CL 255 (1/1/82), Institute Strike Clauses (Cargo) CL 256
(1/1/82, Institute War Clauses (Air Cargo) CL 258 (1/1/82, Institute Strike
Clauses (Air Cargo) CL 260 (1/1/82), Institute Radioactive Contamination Clause
CL 356 (1/10/90) and Institute Replacement Clause CL 161 (1/1/34);     (ii)  
“Construction All Risks” (“CAR”) insurance covering POED against “all risks” of
direct physical loss or damage. This CAR insurance shall be effective and shall
insure POED while such POED is being transported to the site, excluding ocean
marine cargo, and thereafter until the Substantial Completion Date;     (iii)  
“Third Party Liability Insurance”, on an occurrence basis form, insuring
liabilities arising from bodily injury, death and property damage arising out of
the ownership, construction, erection, installation and maintenance of the
Assets. Cover shall include, but shall not be limited to, blanket contractual
legal liability, broad form property damage (excluding damage to the Assets),
occurrence property damage, personal injury, sudden and accidental pollution,
and with respect to completed operations, cover for a period of twenty four
(24) months from the Substantial Completion Date;     (iv)   any other insurance
which may be required by local law, it being understood that a determination of
what is required by local law will be based on a cooperative analysis by the
Project Manager and the Owner and their respective insurance and legal advisers;
and     (v)   terrorism insurance.

Page 11 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(b)   Notwithstanding the foregoing, it is understood and agreed that under no
circumstance shall the Project Manager be obliged to maintain or be caused to
maintain a delay in start-up insurance.   9.2   The Project Manager shall cause
each Insurance Policy to:   (a)   name the Owner, each Member, each Tax
Investor, the Security Agent and the Lessor Administrators as named insured as
their interest may appear and as relates solely to the Assets, but neither the
Owner nor any Tax Investor or any Member or the Security Agent or the Lessor
Administrators shall be liable for the payment of such insurance premiums;  
(b)   designate the Security Agent as the loss payee on behalf of each named
insured in Clause 9.2(a) as their collective interests may appear (but only as
such interests relate to the Assets) except that it is understood and agreed
that the Security Agent, the Owner or any Tax Investor will not be designated as
loss payee as regards Insurance Policies covering liabilities to third parties
or insuring the interests of third parties; and   (c)   provide a waiver of all
rights of recourse against the Owner, each Tax Investor, each Member, the
Security Agent and the Lessor Administrators and their insurers with respect to
their interests in the Assets and the Owner, each Tax Investor, each Member, the
Security Agent and the Lessor Administrators shall cause their respective
insurers to waive any rights of recourse against the Project Manager and each of
its insurers.       Each of the parties shall provide the others with
documentation evidencing the waivers by their respective insurers.   9.3  
Implementation

In respect of the Insurance Policies:



(a)   Notwithstanding Clause 9.2(b):



  (i)   if the insurance proceeds resulting from any claim under the Insurance
Policies for damage to the Assets (other than damages amounting to a Total Loss)
are less than US$50,000,000 such proceeds will be paid directly to the Project
Manager;     (ii)   if the insurance proceeds resulting from any claim under the
Insurance Policies for damage to the Assets (other than damages amounting to a
Total Loss) are more than US$50,000,000, such proceeds will be paid directly to
the Project Manager, provided that the Project Manager provides the Owner as
soon as practicable following such damage to the Assets with a plan which sets
out the Project Manager’s proposal to reinstate the Assets back to their
pre-loss condition, or (subject to the Owner’s written consent (such consent not
to be unreasonably withheld)) to an equivalent condition provided that the
fitness for purpose of the Assets is maintained;     (iii)   if a Total Loss
occurs and the Project Manager has determined within twelve months of the date
of the event giving rise to such Total Loss that the Assets

Page 12 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      will be replaced or re-built, then any insurance proceeds resulting from
the resultant insurance claim will be paid directly to the Project Manager,
provided that the Project Manager provides the Owner as soon as practicable
following the Total Loss with a plan which sets out the Project Manager’s
proposal to reinstate the Assets back to their pre-loss condition, or (subject
to the Owner’s written consent (such consent not to be unreasonably withheld))
to an equivalent condition provided that the fitness for purpose of the Assets
is maintained;     (iv)   if a Total Loss occurs and the Project Manager has
determined within twelve months of the date of the event giving rise to such
Total Loss that the Assets will not be replaced or re-built, then the Project
Manager shall provide the Owner with a letter of credit issued in favour of the
Security Agent by a credit institution with ratings by Standard & Poor’s Ratings
Group of no less than A- equal in amount to the Tax Loan Reference TV within
five Business Days of the date of such determination, it being agreed and
understood that any insurance proceeds resulting from the resultant insurance
claim will be paid directly to the Project Manager;     (v)   if a Total Loss
occurs and the Project Manager has determined that the Assets will be not be
replaced or re-built, and the Project Manager fails to provide the Owner with a
letter of credit on the terms required under paragraph (iv) above, then any
insurance proceeds resulting from the resultant insurance claim to an amount up
to the Tax Loan Reference TV will be paid directly to the Security Agent (acting
on behalf of the Owner and the Tax Investors pursuant to the terms of the
Intercreditor Agreement) as the interests of the Owner and Tax Investors may
appear and only as such proceeds relate to the Assets; and     (vi)   if a Total
Loss occurs and insurance proceeds are paid prior to the date on which the
Project Manager has notified the Owner whether it intends to replace or rebuild
the Assets or, if earlier, prior to the date falling twelve months after the
date of the event giving rise to such Total Loss, then unless the Project
Manager has provided to the Owner a letter of credit on the terms required under
Clause 9.3(a) (iv) above, the insurance proceeds up to an amount up to the Tax
Loan Reference TV will be paid directly to the Security Agent (acting on behalf
of the Owner and the Tax Investors pursuant to the terms of the Intercreditor
Agreement) as the interests of the Owner and Tax Investors may appear and only
as such proceeds relate to the Assets.



(b)   In the event of failure by the Project Manager to pay the relevant
insurance premiums under the Insurance Policies, the Owner shall have the right
to pay such premiums on behalf of the Project Manager.   (c)   On or before the
date hereof and thereafter as soon as practicable following any request by the
Owner thereafter, the Project Manager agrees to furnish to the Owner a report
that includes in respect of each Insurance Policy:



  (i)   the certificates of insurances signed by the insurers or their
authorised representatives indicating the amount of the cover and the risks
covered, confirming that the provisions set out in Clause 9.3(f) are being
complied with and declaring that all insurance premiums have been paid; and

Page 13 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (ii)   a certificate signed by a responsible officer of the Project Manager
stating that such insurance is in accordance with this Clause 9.



(d)   During the occurrence of a Construction Agreement Termination Event (other
than an Owner Construction Agreement Termination Event referred to in Clause
19.1(d) (Total Loss) or a Project Manager Construction Agreement Termination
Event referred to in Clause 19.2(b) (Owner breach) or Clause 19.2(c) (DGI Final
Approval)) which remains unremedied or unwaived), all transactions and other
agreements to be entered into between the Project Manager and any insurers
relating to the determination of the amount of any damage and any other methods
of indemnification for losses under the Insurance Policies which exceed US$
7,500,000 are subject to the prior agreement of the Owner.   (e)   To the extent
that such provisions are valid and available on commercially reasonable terms,
the Insurance Policies shall provide that:



  (i)   the respective interests of each of the Owner, any Member and any Tax
Investor shall not be invalidated by any act or omission by the Project Manager;
and     (ii)   the cover afforded by such Insurance Policies shall not be
affected by the performance of any work on the Assets or by any modification
thereto.



(f)   Subject to availability on commercially reasonable terms, the Insurance
Policies shall contain obligations on the part of the insurer as follows:



  (i)   without prejudice to Applicable Law, to advise the Owner of any delay in
the payment of premiums and not to suspend the agreed cover until one (1) month
following receipt by the Owner of such notice;     (ii)   without prejudice to
Applicable Law, to provide the Owner with one (1) month’s prior notice of any
termination, taking of effect of cancellation or material reduction of cover
which occurs at the initiative of such insurer;     (iii)   not to exercise any
rights against the Owner, any Member, any Tax Investor or the Security Agent
and/or the Lessor Administrators relating to any omission, incomplete
information or misrepresentation of the Project Manager or any Contractor and,
consequently, not to raise in defence against the Owner, any Member or any Tax
Investor nullity, average or lapse in the event of a breach of its obligations
committed by the insured subsequent to the loss; and     (iv)   not to avail
itself of any clause limiting insurance proceeds to the cost of the Assets in
case of the Assets being constructed on the land of others.



(g)   Notwithstanding the preceding provisions of this Clause 9, the Owner may
at any time take out of its own initiative and at its own cost any other
insurance that it may desire.   (h)   The Project Manager shall obtain and
maintain the Insurance Policies and ensure compliance with Applicable Law
through participation by insurers licensed in New Caledonia. Reinsurance of
Insurance Policies will be arranged by the Project Manager and may include
reinsurance with insurers operating outside of New Caledonia.

Page 14 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(i)   The Project Manager shall declare to the insurer, as the primary named
insured, on behalf of all named insured, including the Project Manager and
Owner, all accidents or events likely to give rise to a claim under the
Insurance Policies, in the manner provided for in the Insurance Policies.  
9.4   Modification       The Project Manager shall not seek to cancel the
Insurance Policies or to introduce any amendment materially reducing the cover
thereunder without the prior consent of the Owner which consent shall not be
unreasonably withheld.





10   TOTAL AND PARTIAL LOSS   10.1   Total Loss   (a)   If, at any time on or
before the Substantial Completion Date, an event occurs which could reasonably
be expected to constitute a Total Loss, the Project Manager shall notify the
Owner as soon as practicable.   (b)   Within twelve months of the date of the
occurrence of an event which gives rise to a Total Loss, the Project Manager
shall notify the Owner as to whether or not the Assets will be replaced or
rebuilt.   (c)   Any other event, damage or loss, which is not a Total Loss must
be repaired or reconstructed pursuant to Clause 10.2.   10.2   Partial Loss and
Repair   (a)   If the Assets or any part thereof suffers damage that does not
constitute a Total Loss (a “Partial Loss”), the Project Manager shall be
required to repair, at its own expense, the damage caused to the Assets and to
restore the Assets back to their pre-loss condition, or (subject to the Owner’s
written consent (such consent not to be unreasonably withheld)) to an equivalent
condition provided that the fitness for purpose of the Assets is maintained.  
(b)   The Project Manager shall be responsible for all administrative
authorisations and all expenses necessary for such reconstruction.   (c)   The
repair, reconstruction or reinstatement work shall be performed under the
Project Manager’s full responsibility.   (d)   Subject to Clause 9.3(a) above
and in accordance with the Insurance Policies, the insurance proceeds shall be
paid out to the Project Manager, which shall use such proceeds to pay for the
restoration or reconstruction work, which shall be performed under the
supervision of the Project Manager. It is agreed that the Project Manager alone
shall be responsible for all costs (including all Taxes) in connection with the
repair or reconstruction work in excess of the amount of such insurance
proceeds.





11   TIME LIMITS FOR COMPLETION OF THE ASSETS   11.1   Substantial Completion
Date

Page 15 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(a)   Subject to Clause 11.1(b), the Project Manager shall cause the Substantial
Completion Date to take place in accordance with Clause 12.3 and by no later
than December 31, 2008.   (b)   The Project Manager may postpone the Substantial
Completion Date until December 31, 2009 at the latest, provided however that:



  (i)   it has informed the Owner of the anticipated delay by November 1, 2008
at the latest; and     (ii)   the DGI has accepted in writing such postponement
on or before December 1, 2008.



11.2   Final Completion Date

The Project Manager shall cause the Final Completion Date to take place in
accordance with Clause 12.4 and by no later than the date which is the earlier
of (i) 24 months after the Substantial Completion Date and (ii) December 31st,
2010 (the “Long-Stop Date”).



11.3   Force majeure

Subject to the occurrence of an Abandonment, the time limits provided in Clauses
11.1 and 11.2 shall not be suspended or extended even in the event of an act of
God (fortuitous event, or cas fortuit) or a case of force majeure, including bad
weather (“intempéries”).

If, as a result of an act of God or of a case of force majeure, the Project
Manager expects not to meet the time limits provided in Clauses 11.1 or 11.2,
the Owner and the Project Manager will, together with the Tax Investors, meet
with a view to:



(a)   discussing how the Project Manager plans to resume the Works; and   (b)  
formulating a plan, if possible in the Owner’s reasonable opinion, to be
implemented by the Project Manager, to enable the Project Manager to resume the
Works and attempt to avoid the termination of this Agreement and withdrawal of
the DGI Final Approval.





12   COMPLETION OF THE ASSETS – DELIVERY – CERTIFICATES   12.1   The Project
Manager in its own capacity and as Lessee and the Owner in its own capacity and
as Lessor, agree that the Lessee will operate the Assets under the Lease on and
from the Substantial Completion Date. The Project Manager shall however remain
under a duty to perform its duties under this Agreement and to procure that
Final Completion takes place on or before the Long-Stop Date.   12.2  
Completions   (a)   Substantial Completion shall occur when the Works are
completed in accordance with this Agreement and when:



  (i)   the Assets have been built substantially in accordance with the Project
Design Criteria;

Page 16 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (ii)   each piece or item of equipment constituting part of the Assets has
been installed and tested in accordance with commissioning and testing
procedures developed by the Project Manager;     (iii)   each system, subsystem
or operating unit constituting part of the Assets has been tested and
commissioned in accordance with, and as contemplated by, the procedures
developed by the Project Manager using appropriate inert media, or where it is
not practical to use inert media, other appropriate media to confirm that the
applicable system, subsystem or operating unit has been properly tested in
accordance with such commissioning and testing procedures as developed by the
Project Manager; and     (iv)   the first autoclave of the Project is ready to
accept initial feed for processing in accordance with the Project Design
Criteria.



(b)   Final Completion shall occur after achievement of the Substantial
Completion Date and when the Production Test has been satisfied.   12.3  
Substantial Completion   (a)   When the Project Manager considers that
Substantial Completion has been achieved, the Project Manager, in its own
capacity as Lessee, shall notify the Owner and shall represent and warrant that:



  (i)   the Works and the Assets are operational for the purposes contemplated
in the Lease and the DGI Final Approval;     (ii)   all the necessary
Administrative Authorisations have been obtained and are valid, definitive and
enforceable;     (iii)   the declaration of completion of works (“declaration
d’achèvement des travaux”) has been notified to the administrative authorities
(a copy of such declaration in accordance with article 33 of order
(“deliberation”) n°19 dated June 8, 1973, as amended, and a copy of its
acknowledgment of receipt by the relevant administrative authority shall be
attached thereto);     (iv)   the Insurance Policies required to be current
under this Agreement are current and the insurance policies required under
clause 9 of the Lease are enforceable;     (v)   the Lessee shall bear the risks
relating to, and the custody of the Assets in accordance with the Lease;    
(vi)   to the best of the Project Manager’s knowledge, there is no material
reservation or default other than those listed in an attachment to the notice;  
  (vii)   the Lessee agrees to take possession of the Assets, accepts them,
ratifies any of the variation orders filed by the Project Manager and recognizes
that the warranties and operating manuals received are sufficient to start the
operation of the Assets; and     (viii)   Substantial Completion has occurred.

Page 17 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(b)   The date of receipt by the Owner of the notice provided under Clause
12.3(a) shall constitute the “Substantial Completion Date”, and such notice
shall constitute the “Definitive Acceptance Certificate”. Substantial Completion
shall be deemed to have been agreed respectively between the Project Manager and
the Owner and between the Lessor and the Lessee on the Substantial Completion
Date. For the purpose of securing such agreements, the Project Manager shall act
on behalf of the Owner and in its own capacity and that of Lessee.   (c)   On
the Substantial Completion Date the Assets shall be deemed to have been
delivered to the Lessee under the Lease.   12.4   Final Completion   (a)   When
the Project Manager considers that Final Completion has been achieved, the
Project Manager, in its own capacity and as Lessee, shall notify the Owner
representing and warranting that:



  (i)   the Works and the Assets are operational for the purposes contemplated
in the Lease and the DGI Final Approval;     (ii)   all the necessary
Administrative Authorisations have been obtained and are valid, definitive and
enforceable;     (iii)   the Insurance Policies required to be current under
this Agreement are current and the insurance policies required under clause 9 of
the Lease are enforceable;     (iv)   to the Project Manager’s best knowledge,
there is no material reservation or default other than those listed in an
attachment to the notice;     (v)   the Lessee ratifies any of the variation
orders filed by the Project Manager; and     (vi)   the Production Test has been
satisfied.



(b)   The date of receipt by the Owner of the notice provided under Clause
12.4(a) shall constitute the “Final Completion Date”, and such notice shall
constitute the “Final Completion Certificate”. Final Completion shall be deemed
to have been agreed respectively between the Project Manager and the Owner and
between the Lessor and the Lessee on the Final Completion Date. For the purpose
of securing such agreement, the Project Manager shall act on behalf of the Owner
and in its own capacity and that of Lessee.   12.5   Defects and defaults

The Lessee, for and on behalf of the Owner, shall be authorised from the
Substantial Completion Date and until 12 months after the Final Completion Date,
to notify the Project Manager (with a copy to the Owner) of any defects or
defaults that the Project Manager shall rectify as soon as possible and in any
case within 12 months of receipt of such notice.

Page 18 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



13   DOCUMENTS TO BE DELIVERED TO THE LESSEE AND TO BE PUT AT THE OWNER’S
DISPOSAL   13.1   On the Substantial Completion Date, delivery by the Project
Manager to the Owner of the Definitive Acceptance Certificate shall be deemed to
constitute delivery of the signed Definitive Acceptance Certificate by the
Lessee to the Lessor under the Lease.   13.2   On the Substantial Completion
Date or as soon as possible thereafter, the Lessee shall be provided with any
warranties for the Equipment as well as any operating manuals, the original and
any electronic versions of which shall be put at the Owner’s disposal by the
Project Manager in the premises of the latter.   13.3   Within six weeks of the
Substantial Completion Date, the Lessee shall have access to the following
documents, the original and any electronic versions of which shall be put at the
Owner’s disposal by the Project Manager in the premises of the latter:   (a)  
any handover certificates (“procès-verbaux de reception”) required under
Applicable Law in New Caledonia together with any reservations;   (b)   the
Definitive Acceptance Certificate together with any reservations;   (c)   the
Administrative Authorisations and their application forms;   (d)   the
certificates for each Insurance Policy and evidence of the due payment of the
premiums under each Insurance Policy;   (e)   the progress report specified in
Clause 5.3 and evidence that each payment due and payable to each Contractor has
been made; and   (f)   the inspection plans (“plans de recollement”) of the
Assets.   13.4   Within 6 weeks as of the Final Completion Date, the Lessee
shall have access to the following documents, the original and any electronic
versions of which shall be made available to the Owner by the Project Manager at
the premises of the latter:   (a)   any additional handover certificates
(“procès-verbaux de reception”) required under Applicable Law in New Caledonia
and declared after the Substantial Completion Date together with any
reservations attached thereto;   (b)   the Final Completion Certificate together
with any reservations;   (c)   an exhaustive list of the contact details of each
Contractor together with the names of their insurers (if insured);   (d)   the
agreements entered into between the Project Manager and the Contractors relating
to the Assets together with any guarantees of such Contractors;   (e)   the
progress report specified in Clause 5.3 which shall also contain any necessary
information as to the achievement of the Production Test, and evidence that each
payment due and payable to each Contractor has been made;

Page 19 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(f)   each Administrative Authorisation issued subsequent to the Substantial
Completion Date up to the Final Completion Date and its application form; and  
(g)   the Insurance Policies and evidence of full payment of the premiums by the
Project Manager.





14   COMPLIANCE CERTIFICATE   14.1   The Project Manager shall obtain the
compliance certificate(s) (“certificat(s) de conformité”) provided for in
articles 33 and 34 of order (“déliberation”) n°19 dated June 8, 1973 as amended,
within twelve months as of receipt by the administrative authorities of the
declaration(s) of completion of the Works.   14.2   The Project Manager
undertakes to perform at its own cost and risk all works and duties necessary to
obtain the compliance certificate(s) as soon as possible.   14.3   The Project
Manager shall provide the Owner with the original version(s) of the compliance
certificate(s) within 5 Business Days of its (their) receipt.   14.4   If any
administrative authority refuses to issue compliance certificate(s) or if the
compliance certificate(s) is (are) not issued within the time limit provided in
Clause 14.1, the obligation of the Project Manager to obtain the compliance
certificate(s) shall continue in accordance with Clause 15.2(c). In this event,
the Owner and the Project Manager will, together with the Tax Investors, meet
with a view to: (a) discussing how the Project Manager plans to obtain the
compliance certificate(s) ; and (b) formulating a plan, if possible in the
Owner’s reasonable opinion, to be implemented by the Project Manager, to enable
the Project Manager to obtain the compliance certificate(s).





15   TERM   15.1   Subject to Clause 15.2, this Agreement shall commence on the
date hereof and shall end, except as otherwise provided herein, on the Final
Completion Date.   15.2   After the Final Completion Date, the Project Manager
shall continue:   (a)   to remedy all the defects (if any) identified by the
Project Manager in its own capacity and as Lessee at the time of the handover by
the Contractors, following the Substantial Completion Date or the Final
Completion Date;   (b)   to pay the Contractors;   (c)   to obtain any
compliance certificate(s); and   (d)   to represent the Owner in any proceedings
commenced pursuant to the powers granted to it under Clause 21.





16   CONSTRUCTION COSTS   16.1   The Owner agrees to pay the Project Manager in
connection with its assignment under this Agreement the Construction Costs.

Page 20 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



16.2   Cost overruns   (a)   If the cost price of the Works (including, for the
avoidance of doubt, the cost of labour or equipment, the costs of any change or
increase required by the authorities and any other cost which comprises and/or
is covered by the Construction Costs) exceeds the Construction Costs, the
Construction Costs may, at the Project Manager’s election, be increased by an
amount including any taxes not exceeding 20% of the Construction Costs (the
“Cost Overruns”), provided, however, that:



  (i)   the Project Manager notifies the Owner of any Cost Overruns at least
30 days before the expected Substantial Completion Date;     (ii)   any Cost
Overruns shall be funded pursuant to Loan Agreement; and     (iii)   the Cost
Overruns shall be fixed as at the Substantial Completion Date and paid on or
before the date falling 30 days after the Substantial Completion Date.



(b)   If the overruns are anticipated to exceed 20% of the Construction Costs,
the Parties shall meet in order to decide if the excess could be funded by the
Lender. If the Parties agree that such excess could be funded by the Lender, the
Project Manager will be entitled to elect that the Cost Overruns be increased up
to the amount so agreed and Clauses 16.2(a)(ii) and (iii) will apply.





17   TERMS AND CONDITIONS OF PAYMENT   17.1   Payment of the Construction Costs
  (a)   The Construction Costs shall be paid by the Owner to the Project Manager
by electronic transfer of immediately available funds to an account that is
specified by the Project Manager no later than 48 hours prior to each scheduled
payment date.   (b)   Any payment by the Owner under this Agreement shall be
made by the Owner before 11:00 a.m. (New York time) on the scheduled payment
date.   17.2   Terms and conditions of payment   (a)   The Construction Costs
shall be paid in Euro (as calculated pursuant to the Applicable Exchange Rate by
the Owner) in four installments on the scheduled payment dates as follows:



  (i)   on the Closing Date: US$ 137,970,000 (“Installment 1”);     (ii)   on 18
December 2005: US$ 168,630,000 (“Installment 2”);     (iii)   on 18
December 2006: US$ 204,400,000 (“Installment 3”); and     (iv)   between the
Substantial Completion Date and the date falling 30 days after the Substantial
Completion Date (both dates included), all amounts (if any) required in respect
of Cost Overruns elected by the Project Manager in accordance with Clause 16.2
(“Installment 4”).

Page 21 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(b)   The Construction Costs will be paid by the Owner and by the Lender on
behalf of the Owner as follows:



  (i)   Payments by the Owner:         The amounts payable by the Owner in
respect of each of the four installments set out in Clause 17.2(a) will be:



  -   in respect of Installment 1: 24.17% x 27% x US$ 511,000,000 denominated in
Euro at the Applicable Exchange Rate for 2004;     -   in respect of Installment
2: 26.75% x 33% x US$ 511,000,000 denominated in Euro at the Applicable Exchange
Rate for year 2005, multiplied by the sum of the percentages underwritten by the
Tax Investors according to appendix 6 of the Tax Loan Agreement for that year;  
  -   in respect of Installment 3: 26.75% x 40% x US$ 511,000,000 denominated in
Euro at the Applicable Exchange Rate for year 2006, multiplied by the sum of the
percentages underwritten by the Tax Investors according to appendix 6 of the Tax
Loan Agreement for that year; and     -   in respect of Installment 4: 0.



(ii)   Payment by the Lender on behalf of the Owner:       The difference
between (i) each amount mentioned in Clause 17.2(b)(i) as currently expressed in
USD (and which shall be exchanged and paid in Euro) and (ii) each corresponding
installment expressed in USD in Clause 17.2(a), shall be paid in USD directly by
the Lender to the Project Manager, on the Owner’s behalf, on the relevant due
date.       The Parties agree that such payments made in USD by the Lender to
the Project Manager on the Owner’s behalf shall be deemed to meet the
obligations of the Owner to pay the Construction Costs in Euro.       The
Project Manager shall confirm in writing to the Owner, using the notification
form attached as Appendix 3, that it received full payment of each installment
due from the Lender in accordance with this Clause 17.2(b)(ii) within 2 Business
Days as of the time limits set forth in Clause 17.2(a).   (c)   Installment 2
will be paid by the Owner subject to the Project Manager providing the Owner
with a copy of the New Building Permit on or before 1st December 2005.





18   REPRESENTATIONS   18.1   The Owner hereby makes the following
representations to the Project Manager as at the date of this Agreement:   (a)  
Status: the Owner is a groupement d’intérêt économique duly organised and
validly existing under the laws of France and the laws applicable in New
Caledonia, and it

Page 22 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(b)   possesses the capacity to sue and be sued in its own name and has the
power and authority to carry on its business and to own its assets and has no
immunity from jurisdiction;   (c)   Capacity and authority: the Owner has full
legal capacity to execute, deliver and perform its obligations under this
Agreement and each of the other Transaction Documents to which it is a party and
to carry out the transactions contemplated by such documents and all necessary
corporate and other action has been taken to authorise the execution, delivery
and performance hereof and thereof by the Owner; and   (d)   Validity,
non-conflict: this Agreement and each other Transaction Document to which the
Owner is a party:



  (i)   has been duly executed and validly delivered by the Owner and
constitutes a valid, legal and binding obligation of the Owner enforceable
against the Owner in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganisation, moratorium and similar laws of
general application relating to or affecting creditors’ rights; and     (ii)  
does not violate any provisions of any law or regulation or any judgment, order
or decree of any governmental authority, agency or court having jurisdiction
over it.



18.2   The Project Manager hereby makes the following representations to the
Owner as at the date of this Agreement:   (a)   Status: the Project Manager is a
société anonyme, or a société par actions simplifiée (as the case may be), duly
organised and validly existing under the laws of France, acting through its New
Caledonian branch in respect of its operations in New Caledonia (and its New
Caledonian branch is duly organised and validly existing under the laws
applicable in New Caledonia) and it possesses the capacity to sue and be sued in
its own name and has the power and authority to carry on its business and to own
its assets and has no immunity from jurisdiction;   (b)   Powers and authority:
the Project Manager has full legal capacity to execute, deliver and perform its
obligations under this Agreement and each other Transaction Document to which it
is a party and to carry out the transactions contemplated by such documents and
all necessary corporate, shareholder and other action has been taken to
authorise the execution, delivery and performance hereof and thereof by the
Project Manager;   (c)   Binding obligations: the obligations of the Project
Manager under this Agreement and each other Transaction Document to which the
Project Manager is a party constitute its valid, legal, binding and enforceable
obligations, subject to bankruptcy, insolvency, fraudulent transfer,
reorganisation, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights;   (d)   Contraventions: the execution, delivery
and performance by the Project Manager of this Agreement and each Transaction
Document to which it is a party does not:

Page 23 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (i)   contravene any applicable law or regulation or any judgment, order or
decree of any governmental authority, agency or court having jurisdiction over
it;     (ii)   result in any breach of any of the provisions of, or constitute a
default under, any agreement or other instrument to which the Project Manager is
a party or any licence or other authorisation to which it is subject or by which
it is bound; or     (iii)   contravene or conflict with the provisions of its
constitutional documents (statuts),



    in each case, save where such contravention is being contested in good
faith, by an appropriate proceeding;   (e)   Insolvency: the Project Manager has
taken no action nor, to its knowledge, have any steps been taken or legal
proceedings been started or threatened against it for winding-up, dissolution,
re-organisation, or bankruptcy;   (f)   No default: so far as it is aware the
Project Manager is not in default under any obligation under any agreement to
which it is a party or which is binding on it in a manner or to an extent which
could reasonably be expected to have a material adverse effect on the Project
Manager’s operations or on the Owner’s or Tax Investors’ rights and obligations
except where such default or alleged default is being contested in good faith;  
(g)   Litigation: there are no actions, suits or proceedings pending or, to the
Project Manager’s knowledge, threatened against or affecting the Project Manager
which would reasonably be expected to have a material adverse effect on the
ability of the Project Manager to perform its obligations under the Transaction
Documents to which it is a party;   (h)   Authorisations: all governmental
authorisations, licences, consents, filings and registrations required:



  (i)   for the conduct of business trade and ordinary activities of the Project
Manager, in particular the Operating Permit;     (ii)   for the performance and
discharge of the obligations of the Project Manager under the Transaction
Documents to which it is a party; and     (iii)   in connection with the
execution, delivery, validity and enforceability of the Transaction Documents to
which it is a party,



    have been, or, as the case may be, obtained or made, except to the extent
that they are not immediately necessary or failure to receive, benefit from or
make the same would not have a material adverse effect on the operations of the
Project Manager;   (i)   Taxes: except as disclosed in writing to the Owner
prior to the date of this Agreement: (a) there are no material disputes pending
or, to the Project Manager’s knowledge, threatened with governmental authorities
in respect of the Project Manager’s non-payment of Taxes; (b) the Project
Manager has filed or caused to be filed all Tax returns required; and (c) the
Project Manager has paid all Taxes due and

Page 24 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    payable on the returns contemplated by this Clause 18.2(i) except in each
case (a) to (c) where (A) the obligation to file or pay is being contested in
good faith and by appropriate proceedings, or (B) the failure to file or pay
would not have a material adverse effect on the Project Manager’s operations or
its ability to perform its obligations under the Transaction Documents;   (j)  
Environment: The Project Manager conducts its operations and assets in New
Caledonia and will construct and commission the Assets in compliance with all
applicable Environmental Laws except where appropriate remedial action
acceptable to appropriate regulatory bodies is being taken; and   (k)  
Accounts: the audited financial statements of the Project Manager as of and for
the period ended December 31, 2003 fairly present in all material respects the
financial condition of the Project Manager as of the date of such financial
statements in accordance with French generally accepted accounting principles,
and as of the date of this Agreement, except as disclosed in writing to the
Owner (including, without limitation, pursuant to the Disclosure Letter) or as
publicly disclosed prior to the date of this Agreement, since the date of such
financial statements there has been no material adverse change in the financial
condition of the Project Manager.

The Project Manager shall be deemed to repeat the representations in
Article 18.2 (other than (e) (Insolvency), (f) (No default), (g) (Litigation),
(i) (Taxes), (j) (Environment) and (k) (Accounts)) on each day of the
Construction Period.





19   TERMINATION EVENTS   19.1   Owner Construction Agreement Termination Events

During the entire Construction Period, each of the following events shall be an
“Owner Construction Agreement Termination Event”:



(a)   Non-payment: the Project Manager does not pay on the due date any amount
payable by it under this Agreement unless the non-payment is remedied within 10
Business Days of written notice by the Owner;   (b)   Misrepresentation: a
representation or warranty made or repeated by the Project Manager in a
Transaction Document is incorrect in any material respect when made or repeated
and would adversely affect the rights of the Owner under this Agreement;   (c)  
Girardin Law’s benefits: any event which results in the withdrawal or
deprivation of the DGI Final Approval;   (d)   Total Loss: a Total Loss occurs
or on before the Substantial Completion Date;   (e)   Abandonment: an
Abandonment occurs;   (f)   Unlawfulness: it becomes unlawful for the Project
Manager to perform or comply with any of its obligations under this Agreement or
any other Transaction Document;   (g)   Insolvency proceedings or winding-up:
the Project Manager:

Page 25 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (i)   is in a state of suspension of payment (cessation des paiements), has
stopped making payments, has given up, by way of payment, a large part of its
assets to its creditors or has entered into a voluntary agreement (accord
amiable) with some of its creditors which relates to the refinancing of a large
part of its indebtedness;     (ii)   becomes subject to a voluntary arrangement
procedure (procédure de règlement amiable) or a judicial recovery proceeding
(procédure de redressement judiciaire) (and the administrator (administrateur
judiciaire) nominated in relation with this proceeding refuses (or is deemed to
have refused) the continuation of any one of the Transaction Documents to which
the Project Manager is a party); or     (iii)   becomes subject to a voluntary
or mandatory winding-up;



(h)   Insurance: either:



  (i)   the Project Manager fails to obtain and maintain, or cause to be
obtained and maintained, the Insurance Policies in accordance with Clause 9; or
    (ii)   any insurer cancels either of the Insurance Policies described in
Clauses 9.1(a)(i), 9.1(a)(ii) and 9.1(a)(iii),



    provided that such failure shall not constitute an Owner Construction
Agreement Termination Event if it continues for a period of not more than
fifteen (15) Business Days (such period being extended to twenty (20) Business
Days to the extent that the Project Manager is in good faith seeking to replace
or reinstate any Insurance Policy);   (i)   Environmental proceedings:



  (i)   a judicial proceeding is taken against the Owner and/or the Project
Manager in relation to the Assets with respect to environmental damages in an
amount exceeding EUR 50,000,000 which is not contested in good faith by either
the Owner and/or the Project Manager as relevant (it being understood that the
Project Manager may intervene if not named in the proceeding to ensure that the
proceeding is being contested), or, if it is contested in good faith, where such
contestation is still pending after :



  (A)   in the case of a proceeding against the Project Manager, five years from
its initiation; or     (B)   in the case of a proceeding against the Owner, two
years from its initiation,



      except where an expert of international standing appointed jointly by the
Parties has delivered an opinion that such judicial proceeding has no realistic
prospect of success;     (ii)   a judicial proceeding is taken against the
Project Manager in relation to any of its other material assets being part of
the Plant with respect to environmental damages in an amount exceeding EUR
150,000,000 and which:

Page 26 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (A)   is not contested in good faith by the Project Manager (unless such
contestation is still pending after five years from its initiation); and    
(B)   would affect the capacity of the Project Manager to perform its
obligations under this Agreement;



(j)   Expropriation and requisition: any of the following occurs:



  (i)   expropriation by any governmental authority or any local public body
acting under governmental authority of all or a substantial part of the Assets;
or     (ii)   requisition or occupation of all or a substantial part of the
Assets during the Construction Period by any duly-empowered authority or agency
for a period exceeding two years;



(k)   Transaction Documents unenforceable or terminated: this Agreement or any
other Transaction Document is declared in a final judgment to be unenforceable
against any party to the Transaction Documents other than the Owner;   (l)  
Cross-default: any of the following occurs:



  (i)   a Lease Termination Event;     (ii)   an acceleration of the Loan
Agreement or the Tax Loan Agreement;     (iii)   any continuing event of default
under any Transaction Document other than the First Demand Guarantee (as such
term is expressly defined under the relevant Transaction Document); or    
(iv)   an acceleration under, or early termination of, any Transaction Document
(other than the First Demand Guarantee);



(m)   Put option: the exercise by the Members of the Put Option pursuant to
clause 2.3(b) of the Put Option Agreement on the Early Option Date;   (n)  
Cancellation, expiration or withdrawal of operating and building permits: the
Operating Permit or the Building Permit:



  (i)   is finally and conclusively cancelled, expired or withdrawn; or    
(ii)   is suspended for more than 6 months,



    and such cancellation, expiration, withdrawal or suspension has the effect
of stopping the construction or the operation of the Plant (provided that such
final cancellation, expiration, withdrawal or suspension is not contested in
good faith and that if such contestation is initiated, it is still pending two
years from its initiation);   (o)   Non-compliance with environmental
undertakings: the Project Manager does not comply on a continuing basis with its
obligations under Clause 5.1(l) except:



  (i)   where appropriate, remedial action acceptable to appropriate regulatory
bodies is being taken; or

Page 27 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (ii)   where compliance requirements are being contested in good faith by
appropriate proceedings, provided that the Owner may mandate an expert to
determine whether the condition in this exception (ii) is satisfied;



(p)   Guarantor Event of Default: the occurrence of a Guarantor Event of
Default;   (q)   Non-compliance with the Production Test: the Production Test is
not satisfied on or before the Long-Stop Date;   (r)   Delay: the Substantial
Completion Date does not occur by the final date required under, and as may be
extended in accordance with, Clause 11.1;   (s)   New Building Permit: the
Project Manager does not provide the Owner with a copy of the New Building
Permit on or before 1st December 2005;   (t)   New Operating Permit: the Project
Manager does not provide the Owner with a copy of a new Operating Permit in
respect of the Plant at least 3 months before the Substantial Completion Date;
and   (u)   Non-compliance with DGI Final Approval: the Project Manager or Inco
as the case may be fails to comply in any material respect with its obligations
under the DGI Final Approval which are under its sole control.   19.2   Project
Manager Construction Agreement Termination Events

During the entire Construction Period, each of the following events shall be a
“Project Manager Construction Agreement Termination Event”:



(a)   Increased Costs, Taxes: the Project Manager determines that the
consequences to it of its liabilities in respect of any Increased Cost are
excessive;   (b)   Owner breach: a material breach of the Owner’s covenants
under this Agreement excluding the non-payment of the Construction Costs due to
the failure of the Tax Investors or of the Lender to make any advance, when due,
under, respectively, the Tax Loan Agreement and the Loan Agreement;   (c)   DGI
Final Approval: the Owner is in breach of any material requirement imposed on it
by the DGI Final Approval which is under its sole and direct control;   (d)  
Variation of Assumptions: the consequences to the Project Manager of its
liabilities in respect of any change of calculation following a variation in the
Assumptions have become more onerous than on the Closing Date;   (e)   Tax
Indemnity: the obligations of the Project Manager under the Tax Indemnity have
become materially more onerous than on the Closing Date; and   (f)  
Unlawfulness: the Lessor receives a notice in accordance with clause 6.1(a) of
the Tax Loan Agreement.

Page 28 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



20   TERMINATION   20.1   This Agreement may be terminated prior to its
scheduled expiry date as set out in this Clause 20.1.   (a)   Upon the
occurrence of a Project Manager Construction Agreement Termination Event (other
than a Project Manager Construction Agreement Termination Event referred to in
Clause 19.2(f)), the Project Manager shall have the right to terminate this
Agreement 45 days after the receipt by the Owner (with a copy to the Tax
Investors) of a written notification sent by the Project Manager stating that
such event has occurred (subject to the relevant Project Manager Construction
Agreement Termination Event continuing unremedied by the Owner (in the case of
Clause 19.2(b) or 19.2(c)) or unwaived by the Project Manager).   (b)   Upon the
occurrence of a Project Manager Construction Agreement Termination Event
referred to in Clause 19.2(f), the Owner must immediately notify the Project
Manager and must keep the Project Manager informed of the progress of all
discussions held in accordance with clause 6.1(b) and/or (c) of the Tax Loan
Agreement. If following those discussions, the Owner is required to make payment
of a Take-Out Amount under the Tax Loan Agreement, then the Owner must
immediately notify the Project Manager and this Agreement shall terminate
automatically 5 days after the receipt by the Project Manager of such written
notification sent by the Owner stating that the Take-Out Amount is required to
be paid (subject to the relevant Project Manager Construction Agreement
continuing unremedied by the Owner or the Project Manager having exercised its
rights under Clause 20.3).   (c)   Upon the occurrence of an Owner Construction
Agreement Termination event (other than an Owner Construction Agreement
Termination event referred to in Clause 19.1(d) (Total Loss), Clause 19.1(m)
(Put Option) or Clause 19.1(u) (Non-compliance with DGI Final Approval)), the
Owner shall have the right to terminate this Agreement 45 days after the receipt
by the Project Manager (with a copy to the Guarantors) of a written notification
sent by the Owner stating that such event has occurred (subject to the relevant
Owner Construction Agreement Termination Event continuing unremedied by the
Project Manager or unwaived by the Owner).   (d)   Upon the occurrence of a
Total Loss the Owner shall have the right to terminate this Agreement six months
after the receipt by the Project Manager (with a copy to the Guarantors) of a
written notification sent by the Owner stating that such event has occurred
unless:



  (i)   the Owner has received an undertaking from the Project Manager to
reinstate the Assets, together with a plan which sets out the intended
replacement and reconstruction of the Assets;     (ii)   the Owner has received
written confirmation from the DGI that it will not withdraw the DGI Final
Approval, such confirmation to have been given subject to the express conditions
that:



  (A)   the Project Manager reinstates the Assets; and

Page 29 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (B)   the parties to the Transaction Documents are required to continue their
participation in the transactions described therein (and in particular, that the
Tax Loan Agreement is required to continue in accordance with its terms); and



  (iii)   the Project Manager has paid to the Tax Investors a fee calculated in
accordance with paragraph (5) of appendix 4 of the Lease on the basis of the
number of the days between the date of the occurrence of the Total Loss and the
date of completion of reinstatement of the Assets in accordance with the terms
of this Agreement.



(e)   Upon the occurrence of the Owner Construction Agreement Termination Event
referred to in Clause 19.1(m) (Put Option), the Owner shall have the right to
terminate this Agreement 15 days after the receipt by the Project Manager (with
a copy to the Guarantors) of a written notification sent by the Owner stating
that such event has occurred (subject to the relevant Owner Construction
Agreement Termination Event continuing unremedied by the Project Manager or
unwaived by the Owner).   (f)   Following the occurrence of the Owner
Construction Agreement Termination Event referred to in Clause 19.1(u)
(Non-compliance with DGI Final Approval), the Owner shall, on giving notice to
the Project Manager, be entitled to terminate this Agreement 6 months after the
occurrence of such Owner Construction Agreement Termination Event provided that
neither of the following has occurred within that 6 month period:



  (i)   the Project Manager or Inco (as the case may be) remedies the
non-compliance of the DGI Final Approval which caused the Owner Construction
Agreement Termination Event pursuant to Clause 19.1(u) (Non-compliance with DGI
Final Approval) to occur; nor     (ii)   the DGI has not indicated its intention
to withdraw the DGI Final Approval (it being acknowledged that on the occurrence
of the Owner Construction Agreement Termination Event pursuant to Clause 19.1(u)
(Non-compliance with DGI Final Approval), the Project Manager will be obliged to
notify the DGI as soon as practicable (with a copy to the Owner).



20.2   If Clauses 20.1(a) or 20.1(c) applies, then during the 45-day grace
period during which the default may be remedied, the Owner and the Project
Manager will meet with a view to maintaining the Transaction and avoiding
recapture of the Tax advantages under the DGI Final Approval. If the Project
Manager and the Owner agree on a plan to maintain the Transaction and avoid
recapture of the Tax advantages under the DGI Final Approval, the grace period
of 45 days referred to in Clauses 20.1(a) and 20.1(c) as the case may be will be
extended in order to allow the implementation of such plan.   20.3   Upon the
occurrence of a Project Manager Construction Agreement Termination Event set out
under Clause 19.2(f) in relation to an individual Tax Investor, the Project
Manager will have the option to require the Owner to expel the Tax Investor
affected by the illegality (if a solution to that Project Manager Construction
Agreement Termination Event is not found in accordance with clause 6.1(c) of the
Tax Loan Agreement) by terminating the Tax Loan Agreement as far as that Tax
Investor is concerned in accordance with clause 6.1(c) of the Tax Loan
Agreement. If

Page 30 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    the Project Manager chooses to exercise this option it shall notify the
Owner not later than 30 days after receipt of the first notification from the
Owner referred to in Clause 20.1(b). In such case, the Owner shall promptly
notify the Project Manager of the Take-out Amount.       Subject to the Project
Manager having paid to the Owner the Take-Out Amount within 5 Business Days from
the notification of the Take-out Amount by the Owner to the Project Manager, the
Project Manager Construction Agreement Termination Event will be deemed to have
been cured and the Tax Investors not affected by such illegality will continue
to perform their obligations under the Transaction Documents.   20.4   In the
event of any termination in accordance with Clauses 20.1 and 20.2:   (a)   until
the Substantial Completion Date, clauses 22, 23 and 24 of the Lease will apply
mutatis mutandis and references in such clauses to the “Lease Term” shall be
construed as referrers to the period from the Closing Date to the Substantial
Completion Date;   (b)   Clauses 22 and 24 shall survive; and   (c)   the Owner
shall transfer the Assets to the Project Manager subject to a retention of title
(“vente avec clause de reserve de propriété”) and the title of the Assets shall
be transferred to the Project Manager upon payment by the latter of the
Termination Compensation (including insofar as it relates to the Add-Back
Indemnity by way of the posting of any Lessee Collateral as may be required
under clause 22.3 of the Lease) as full consideration for such sale. The
retention of title (vente avec clause de réserve de propriété) shall be released
on full and final payment of the Termination Compensation, it being understood
that the posting of Lessee Collateral does not constitute full and final payment
of the Termination Compensation. The Owner undertakes to execute any
documentation and take any steps required to effect such transfer of title to
the Assets.       The Owner, acting in its capacity as the seller, shall
transfer title to the Assets under the ordinary de facto and legal terms and
conditions without any warranty to be offered by the Owner, in accordance the
contents and in the “as is” condition of the Assets as at the date of such
transfer.       The Project Manager shall bear all the costs, duties, levies and
taxes in respect of any such termination and transfer of the Assets.   20.5   If
the Project Manager fails to comply with its obligations under Clause 20.4 when
due for performance, the Owner shall have available to it all remedies available
under this Agreement and at law.





21   LEGAL PROCEEDINGS   21.1   To the extent possible under Applicable Law in
New Caledonia, the Project Manager shall bring, in its own name and at its own
costs and risks, but on the Owner’s behalf, any legal proceedings with respect
to the Assets against any third parties, whether as plaintiff or defendant and
shall have full power to start or carry on such proceedings.

Page 31 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    As of the Substantial Completion Date, and subject to the provisions of the
Lease, the Owner shall automatically exercise the rights and obligations
exercised up to such time by the Project Manager in accordance with its
appointment, with the exception of any legal proceedings commenced by the
Project Manager during the course of its appointment on behalf of the Owner,
which shall be concluded by the Project Manager acting in the interests of the
Owner who shall be informed at all times of any developments in or evolution of
such proceedings.   21.2   The assignment specified in Clause 21.1 shall be
automatically terminated (“résilié de plein droit”) upon written notice being
served by the Owner on the Project Manager.   21.3   The Project Manager shall
bear the costs, expenses and consequences of the proceedings specified in Clause
21.1.





22   WAIVER OF RECOURSE   22.1   Subject to the Exceptions, the Project Manager
hereby expressly waives any recourse for any sum, against the Members, in the
event of default by the Owner in the performance of its obligations under this
Agreement.   22.2   The Project Manager hereby undertakes to limit any recourse
for any sum, against the Owner to the Assets and any rights and claims the Owner
may have with respect to the Assets, in the event of default by the Owner in the
performance of its obligations under this Agreement.   22.3   The Project
Manager acknowledges and agrees that the undertakings contained in this Clause
22 constitute an express, irrevocable waiver of the provisions of article
L.251-6 of the French Commercial Code. In consequence thereof, the Project
Manager hereby undertakes, subject to the Exceptions, to refrain from invoking
against any or all of the Members, the capacity of Members with liability on
their own assets for the debt of a groupement d’intérêt économique, before any
jurisdiction with respect to the obligations of the Owner under this Agreement.
  22.4   The Project Manager hereby undertakes to refrain from taking any action
(including the filing of any claim, petition or motion) with a view to the
opening of any of the following proceedings against the Owner or any or all of
the Members:



  (i)   designation as a debtor unable to pay its debts as and when they become
due (cessation de paiements);     (ii)   judicial reorganisation (redressement
judiciaire) or judicial liquidation (liquidation judiciaire) pursuant to
articles L. 620-1 and subsequent of the French Commercial Code; or     (iii)  
any other action with respect of the insolvency, winding-up, dissolution,
administration, liquidation, rehabilitation, composition, or any equivalent or
analogous proceedings in France or any other jurisdiction or for an arrangement,
adjustment, composition, protection or relief from creditors’ action.

Page 32 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



23   TRANSFER OF THE AGREEMENT

Without prejudice to the Project Manager’s rights to contract and sub-contract
the performance of the Works pursuant to this Agreement, neither Party may sell,
assign or transfer (collectively, “Transfer”) in any form its rights and
obligations under this Agreement without the prior written agreement of the
other Party provided that this shall not apply to any Transfer permitted under
any Transaction Document.





24   CHOICE OF LAW — JURISDICTION CLAUSE   24.1   This Agreement is governed by
French law. However, Article 1799-1 of the French Civil Code shall not apply.  
24.2   Subject to any specific provisions of this Agreement, and to any
mandatory legal provisions that may apply, the Parties agree to submit to the
jurisdiction of the relevant courts located within the geographical jurisdiction
of the Cour d’Appel (Court of Appeal) of Paris, in connection with any and all
proceedings and procedures (other than actions in rem).   24.3   In addition,
the Courts of Paris shall have exclusive jurisdiction, even in the event of an
impleader (appel en garantie), plurality of defendants or motion on a point of
law (demande incidente).





25   INDEMNIFICATION



25.1   General Indemnity



(a)   Subject to Clause 25.1(b), (c), (d) and (e), the Project Manager hereby
agrees at all times to indemnify and hold harmless the Owner for any Loss
(including any environmental claim and any amounts which the Owner is required
to pay to any Tax Investor under clause 12 of the Tax Loan Agreement) other than
in respect of Taxes, which the Owner or any Member at any time suffers or
incurs, in its capacity as owner of the Assets or Member (respectively), as a
result of any third party claim (including but not limited to any claim by
subcontractors) and as confirmed by an executory judgment despite appeal
(jugement exécutoire malgré l’appel) or a final judgment (jugement ayant acquis
l’autorité de la chose jugée) it being understood that the Project Manager shall
be consulted as to any decision to file or not any appeal and should take the
final decision whether or not to file such appeal (each such Loss covered by the
indemnity under this Clause 25.1 being an “Operational Loss”), including, but
not limited to:



  (i)   arising directly or indirectly out of or in any way connected with the
purchase, manufacture, ownership, possession, transportation, construction,
management, import, export, storage, insurance, sale, control, use or operation,
design, condition, testing, delivery, leasing, subleasing, maintenance, repair,
service, modification, overhaul, replacement, removal or redelivery of the
Assets or any part thereof by the Project Manager, the Owner or any other
Person, whether or not such Loss may be attributable to any defect in the Assets
or any part thereof or to the design, testing or use thereof or to any
maintenance, service, repair, overhaul, or to any other reason (whether similar
to any of the foregoing or not), and regardless of when the

Page 33 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      same shall arise (whether prior to, during, or after termination of, this
Agreement); or     (ii)   arising as a result of any design, article or material
in the Assets or any part thereof or the operation or use thereof constituting
or being alleged to constitute an infringement of any patent, copyright, design
or other proprietary right; or     (iii)   in relation to preventing or
attempting to prevent the arrest, confiscation, seizure, taking in execution,
impounding, forfeiture or detention of the Assets, or in securing the release of
the Assets.



(b)   The indemnification amount (the “Indemnification Amount”) in respect of an
Operational Loss incurred or sustained by the Owner shall be equal to:



  (i)   the amount of such Operational Loss; less     (ii)   the net amount
(after deducting the reasonable costs or expenses to the Owner in collecting
such amount and any Taxes ) paid to the Owner by any insurer or third party in
respect of such Loss; less     (iii)   the amount of any actual reduction in
Taxes, or other costs or expenses of the Owner resulting from such Loss; plus  
  (iv)   in the event of any cost resulting from Taxes imposed by New Caledonia,
France, the State of Delaware, Canada or any other country in which the Lender
(or successor or assign) or a New Participant is incorporated and actually borne
or incurred by the Owner by reason of the receipt or accrual of indemnity
payments under this Agreement, by such additional amount as shall be necessary
to ensure that the Owner actually receives an amount equal to the amount it
would have received had no such costs been imposed.



(c)   If, after an Indemnification Amount is paid to the Owner:



  (i)   the Owner receives from an insurer or a third party any amount in
respect of such Operational Loss; or     (ii)   the Owner realises any benefit
resulting from such Operational Loss that, in each case, would have reduced the
Indemnification Amount paid in respect of such Operational Loss pursuant to
Clauses 25.1(b)(ii) or 25.1(b)(iii); or     (iii)   the executory judgment
despite appeal (jugement éxecutoire malgré appel) on the basis of which the
Owner has received indemnification, is partially or totally invalidated or the
appeal decision confirming such judgment, if any, is invalidated and the Owner
receives any amount in this regard,



    then the Owner shall without delay repay to the Project Manager, as
applicable, the net amount so received or the benefit so realised.       If, as
a result of an executory judgment despite appeal (jugement éxecutoire malgré
appel), the Owner has made payments to the third party by means of funds made
available to it by the Project Manager and such payments could be refundable by
such

Page 34 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    third party as a result of a final judgment, the Owner shall immediately
transfer and assign to the Project Manager its claim on the third party
resulting from such final judgment.   (d)   The Project Manager shall pay any
Indemnification Amount to the Owner upon receipt of documentation supporting
that Indemnification Amount.   (e)   The provisions of this Clause 25.1 shall
not apply to, and the Indemnification Amount shall exclude amounts relating to,
any loss incurred or sustained by the Owner, which is directly caused by (and
only to the extend that such loss is directly caused by):



  (i)   the gross negligence (faute intentionnelle) or wilful misconduct (dol)
of any Tax Investor or any Member;     (ii)   any failure of a Tax Investor to
make or abandon its Tax Advances in accordance with the Tax Loan Agreement;    
(iii)   any breach by a Tax Investor or a Member of any requirement imposed on
it by the DGI Final Approval that is under its sole control;     (iv)   any
material breach by the Owner of its covenants under this Agreement; or     (v)  
an imposition on the net income of the Owner,



    it being understood that the exclusions under Clauses 25.1(e)(i) to
(iv) will apply only to that Tax Investor or that Member which has defaulted as
provided under Clauses 25.1(e)(i) to (iv) and not to the other Tax Investors or
the Members.   25.2   Tax Indemnity   (a)   The Project Manager hereby agrees at
all times to indemnify and hold harmless the Owner for:



  (i)   specified losses resulting from payment of a new Tax of any kind or
nature, an increase in the rate of an existing Tax other than the rate of French
Corporate Income Tax, or total or partial deprivation of a Tax advantage or
exemption provided for under the DSF Ruling, in each case imposed by New
Caledonia, France, Canada and any other country, or the State of Delaware, in
which the Lender (or successor or assign) or a New Participant is incorporated
where such event is the result of a Change in Law; and     (ii)   any Tax
imposed by New Caledonia which arises from the non-availability (including as a
result of any incorrect or incomplete assessment) of:



  (A)   the tax treatment set out in the DSF Ruling; or     (B)   the Tax
Agreement,



    in each case in respect of this Agreement, any of the other Transaction
Documents or the Assets or any part or interest therein or in respect of any
transaction contemplated by this Agreement or any of the other Transaction
Documents, including (without limitation) the purchase, ownership, delivery,
leasing, use, possession and operation,

Page 35 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



    import to or export from any country, return, storage, maintenance,
protection, sale, attempted sale or other disposition of the Assets, or any part
or interest therein.   (b)   The Parties shall cooperate to find a position to
mitigate the Tax consequences of any incorrect or incomplete New Caledonian tax
assessment.   (c)   The Project Manager shall pay and discharge or cause to be
paid or discharged, as soon as the same become payable, all such Taxes and, if
requested by the Owner, produce to the Owner evidence of the payment and
discharge thereof. The Owner agrees to provide any documentation required to
effect the payment or discharge on or prior to the due date.   (d)   The
provisions of this Clause 25.2 shall not apply to, and the amount of any
indemnity shall exclude any loss incurred or sustained by the Owner, which is
directly caused by (and only to the extent that such loss is directly caused
by):



  (i)   the gross negligence (faute intentionnelle) or wilful misconduct (dol)
of any Tax Investor or any Member;     (ii)   any failure of a Tax Investor to
make or abandon its Tax Advances in accordance with the Tax Loan Agreement;    
(iii)   any breach by a Tax Investor or a Member of any requirement imposed on
it by the DGI Final Approval that is under its sole control;     (iv)   any
material breach by the Owner of its covenants under this Agreement; or     (v)  
an imposition on the net income of the Owner,



      it being understood that the exclusions under Clauses 25.2(d)(i) to
(iv) will apply only to that Tax Investor or that Member of the Owner who will
have defaulted as provided under Clauses 25.2(d)(i) to (iv) and not to the other
Tax Investors or the Members.



(e)   If, after indemnification in respect of Tax has been paid in accordance
herewith to the Owner, the Owner receives a Tax credit or refund in respect of
such Tax or realises any benefit resulting from the indemnification of such Tax,
then the Owner shall without delay repay to The Project Manager the net amount
of such credit or refund.   25.3   Conduct of claims

The Project Manager and/or Inco shall have full rights, at its election and at
its own cost, to control the conduct of any proceedings with respect to any
claims under the indemnities in this Clause 25 with the Owner having to provide
full cooperation with such proceedings and claims, provided that the Project
Manager and/or Inco as the case may be shall keep the Owner fully informed of
the conduct of such proceedings and shall, where reasonably practicable, consult
with the Owner regarding the conduct of such proceedings.



25.4   Mitigation

The Project Manager and the Owner shall use their reasonable endeavours to avoid
and mitigate all Operational Losses, Tax Losses and Add-Back Losses, including
the Project

Page 36 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Manager making expenditure of funds and taking action which results in incurring
costs. The Owner is not obliged to take any steps under this Clause 25.4 if, in
the opinion of the Owner (acting reasonably), to do so might require it, or any
Member, to expend funds.



25.5   Consequences of syndication

Notwithstanding any provision of this Agreement to the contrary, it is agreed
that the Project Manager shall not be affected by, or required to contribute to,
any Loss deriving solely and directly from the syndication mechanism, as
described in the letter from Capstar Partners dated 15 October 2004, as approved
by the DGI on 19 October 2004.



25.6   Specification



    For the avoidance of doubt, it is specified that when a claim is made and
paid under any provision of Clause 25, the same claim will not give rise to
another payment pursuant to clause 25 of the Lease. Further, notwithstanding any
other provision of this Clause 25, this Clause 25 (other than this Clause 25.7)
shall only be in effect before and including the Substantial Completion Date.





26   COSTS AND EXPENSES   26.1   All the costs, expenses, duties and fees of
this Agreement arising after the Closing Date, and all those that may arise in
connection with, or as a consequence of, this Agreement and incurred after the
Closing Date, shall, to the extent that they are not Implementation Costs, be
borne by the Project Manager, which hereby agrees to pay them.   26.2   The
Project Manager shall pay within 3 Business Days of demand by the Owner, any
amount which the Owner is required to pay:   (a)   to the Tax Investors:



  (i)   under clause 6.2 (Increased Costs) of the Tax Loan Agreement;     (ii)  
under clause 12 of the Tax Loan Agreement; or     (iii)   under clause 21 of the
Tax Loan Agreement;



(b)   to the Lender:



  (i)   in respect of Increased Costs; or     (ii)   under clause 19 of the Loan
Agreement,

provided the Project Manager shall not be required to pay such amounts which the
Owner is required to pay if such amounts are Implementation Costs or would not
be recovered by the Owner under this Agreement.





27   AMENDMENTS

This Agreement may only be amended with the written agreement of each Party.

Page 37 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



28   NO WAIVER

It is hereby formally agreed and understood that the fact that any act of
forbearance or waiver that may be made by a Party with regard to the enforcement
of this Agreement, whatever the frequency and/or the duration thereof, shall,
unless expressly provided otherwise in writing, in no event:



(a)   be deemed to constitute any novation or any amendment or any deletion of
the provisions of this Agreement, or



(b)   operate to confer any rights,

and in each case, except as expressly provided in writing, that Party shall be
entitled to put an end to such act of forbearance or waiver, without any prior
notice being required.





29   PARTIAL INVALIDITY

In the event that one of the provisions of this Agreement is invalid or becomes
impossible to perform, such event will not affect the validity or performance of
any other provision of this Agreement.





30   CONFIDENTIALITY

The Parties shall treat the terms of this Agreement and all information provided
under or in connection with the Transaction, this Agreement and each other
Transaction Document (“Confidential Information”) as confidential and shall not
disclose Confidential Information without the prior written consent of the other
Party, save that consent shall not be required for disclosure:



(a)   to directors, employees or affiliates of a Party, provided that they in
turn are required by that Party to treat the Confidential Information as
confidential in favour of the other Party on terms substantially the same as
those set out in this Clause 30;   (b)   to persons professionally engaged by a
Party to the extent required in relation to such engagement, provided that they
in turn are required by that Party to treat the Confidential Information as
confidential in favour of the other Party on terms substantially the same as
those set out in this Clause 30;   (c)   to the extent required by any competent
authority having jurisdiction over a Party;   (d)   to any bank, insurance
company, other financial institution or rating agency to the extent required in
relation to the financing or insuring of the business activities of a Party,
provided that the bank, insurance company, or other financial institution or
rating agency, as the case may be, is required by that Party to treat the
Confidential Information as confidential in favour of any of the other Party on
terms substantially the same as those set out in this Clause 30;   (e)   to the
extent required by any Applicable Law, judicial process or the rules and
regulations of any recognised stock exchange, or to any expert or arbitrator to
the extent necessary for the resolution of any dispute arising under this
Agreement;

Page 38 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(f)   to any intending assignee of the rights and interests of a Party under
this Agreement or to a person intending to acquire an interest in a Party or
that Party’s affiliate provided that the intending assignee or acquirer in turn
is required by that Party to treat the Confidential Information as confidential
in favour of any of the other Party on terms substantially the same as those set
out in this Clause 30; and   (g)   to the extent that the Confidential
Information is in or lawfully comes into the public domain other than by breach
of this Clause 30.





31   CONDITIONS PRECEDENT

This Agreement is subject to the fulfillment of the conditions precedent set
forth in clause 28 of the Lease.





32   NOTICES   (a)   Any notice or other communication under, or in connection
with, this Agreement shall be in writing and signed by or on behalf of the Party
giving it and shall be deemed to have been properly served if delivered
personally, or by post or facsimile transmission to the following address or
facsimile number:       Owner:



      GNiFi
BNP Paribas Nouvelle Calédonie
37 avenue Henri Lafleur
BP K3, 98800 Nouméa cedex, Nouvelle Calédonie
Fax:+687.25.84.59
Attention:Bernard Monteilh         And copied to         BNP Paribas-Capstar
Partners
37 place du Marché Saint Honoré
75031 Paris Cedex 01, France
Facsimile number: +33 1 42 98 12 03
Attention: Khalid Ammari



    Project Manager:



      Goro Nickel
7 bis, rue Suffren, BP218
98845 Nouméa Cedex, New Caledonia
Fax number: +687 273 710
Attention: Président Directeur Général         And copied to         Goro Nickel
38, rue du Colisée
75008 Paris, France
Attention: Directeur Général Délégué

Page 39 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      Facsimile number: +33 1 45 63 29 97         And copied to:         Inco
Limited
145 King Street West
Toronto, ON, M5H 4B7, Canada
Fax number: +1 416 361 7788
Attention: Office of the Secretary



   or to such other address or facsimile number as the recipient may have
notified to the other Parties in writing.   (b)   Proof of posting or despatch
of any notice or other communication shall be deemed to be proof of receipt:



  (i)   in the case of a letter sent by post, at 10.00 a.m. on the tenth (10th)
Business Day after posting;     (ii)   in the case of a facsimile transmission,
at 10.00 a.m. on the Business Day immediately following the date of despatch;
and     (iii)   in the case of a letter delivered by hand, immediately upon
delivery.



(c)   References in Clause 32(i) and (ii) to time are to local time in the
country of the addressee.   (d)   A Party may notify the other Parties of a
change to its name, relevant addressee, address or facsimile number for the
purposes of this Clause 32, provided that such notice shall only be effective on
the date specified in the notice as the date on which the change is to take
place; or if no date is specified or the date specified is fewer than five
Business Days after the date on which notice is given, the date which is five
Business Days after the date on which notice of change is given.





33   LIST OF APPENDICES

     
Appendix 1:
  Definitions;
Appendix 2:
  Assets; and
Appendix 3:
  Notification form.

Page 40 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Made and executed in Paris,

In two (2) originals

On December 30, 2004.

     
/s/ Yves Roussel
  /s/ Khalid Ammari
 
   
Goro Nickel S.A.
  GNiFi
Name: Yves Roussel
  Name: Khalid Ammari

Page 41 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



APPENDIX 1

DEFINITIONS

                             
Abandonment
          means:                
 
                                        (a)   at any time prior to the
Substantial Completion Date:
 
                                                (i)   the Project Manager
voluntarily ceases to perform all or substantially all construction activities
of the Assets without interruption for a period of 180 days;
 
                                                (ii)   the Project Manager
issues at the end of such period a notice addressed to the Owner:
 
                           

                      (A)   informing the Owner of such cessation;
 
                           

                      (B)   indicating its intention to either abandon or resume
all or substantially all construction activities of the Assets (the “Cessation
Notice”),
 
                                                    (it being understood that
the Project Manager undertakes to issue such Cessation Notice at the end of such
period referred to in part (a)(i) of this definition); and
 
                                                (iii)   in the case where the
Project Manager has indicated its intention to resume all or substantially all
construction activities of the Assets, the Project Manager has not resumed all
or substantially all construction activities of the Assets within a period of
180 days of the date of the Cessation Notice. For the purposes of this
definition, the Project Manager shall be deemed not to have voluntarily ceased
to perform construction activities of the Assets if such cessation is caused by
the Project Manager Force Majeure; or
 
                                        (b)   as a result of Project Manager
Force Majeure:
 
                                                (i)   the Project Manager ceases
to perform all or substantially all construction activities of the Assets
without interruption for a period of 360 days;

Page 42 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                                                  (ii)   the Project Manager
issues at the end of such period a notice addressed to the Owner:

                      (A)   informing the Owner of such cessation; and
 
                           

                      (B)   indicating its intention to either abandon or resume
all or substantially all construction activities of the Assets (the FM Cessation
Notice),
 
                                                    (it being understood that
the Project Manager undertakes to issue such FM Cessation Notice at the end of
such period referred to in part (b)(i) of this definition); and                
      (iii)   in the case where the Project Manager has indicated its intention
to resume all or substantially all construction activities of the Assets, the
Project Manager has not taken demonstrable steps to resume all or substantially
all construction activities of the Assets within a period of 180 days of the
date of the FM Cessation Notice.
 
                            Administrative
Authorisations           means the Building Permit and the Operating Permit.
 
                            Agreement           means this construction
agreement.
 
                            Appendix           means an appendix to this
Agreement.
 
                            Applicable
Exchange
Rate           means the spot rate of exchange quoted by the European Central
Bank for the purchase of Euros with US Dollars (US$) as displayed on the page
“euro foreign exchange reference rates” at or about 12h30 (Paris time) on 15
December of the relevant year or if such day is not a Business Day, the
following Business Day.
 
                            Applicable Law           means, with respect to any
Person or any property or asset, all laws, ordinances, codes, rules,
regulations, orders, writs, injunctions, decrees or rulings of any governmental
authority and all governmental authorisations applicable to or binding on such
Person (or its properties or assets) or to such property or asset from time to
time.
 
                            Assets           means the assets listed in
Appendix 2 and any equipment or assets which are comprised in the assets listed
in Appendix 2.

Page 43 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                              Building Permit           means the building
permit n°98817 2001 0185 issued on 20 March 2002 by the President of the South
Province of New Caledonia for the construction of the Plant and any amendment
thereof or any new building permit or permits replacing in whole or in part the
current building permit, all of them having become definitive, together with
their application files.
 
                            Business Day           means a day, other than a
Saturday or Sunday, on which banks are open for general business in Paris,
Nouméa, Toronto and New York, and (on any day on which it is necessary to
calculate EONIA) Brussels and (on any day on which it is necessary to calculate
LIBOR) London.
 
                            Call Option
Agreement           means the agreement so named between each Member, Inco and
the Owner dated on or about the date of this Agreement.
 
                              Cautionnement           means the cautionnement
solidaire dated on or about the date of this Agreement between Inco and the
Security Agent (on behalf of the Owner) and each other cautionnement solidaire
entered into pursuant to that cautionnement.   CEG Joint Venture           means
the joint venture of the affiliated companies of SNC Lavalin Inc. and Foster
Wheeler Energy Limited.
 
                            CGI           means the Code Général des Impôts.
 
                            Change in Law           means any change in,
deletion from, amendment or addition to or introduction of, any Applicable Law
or regulation or official directive or any change in the interpretation or
administration of any thereof by any court, tribunal or other binding competent
authority in each case from that existing as at the date of this Agreement.
 
                            Clause           means a clause of this Agreement.
 
                            Construction
Agreement
Termination Event           means each Owner Construction Agreement Termination
Event and each Project Manager Construction Agreement Termination Event.
 
                            Construction Costs           means a fixed amount
(“forfaitaire”) being the Euro equivalent of US$511,000,000 which covers:
 
                                        (a)   the fees of the Contractors;
 
                                        (b)   the Project Manager’s fees, costs
and expenses (including the fee of the Project Manager amounting to
US$10,000,000);
 
                                        (c)   the design, construction and
completion of all of the

Page 44 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                                              Assets in accordance with the
description and the technical and performance criteria set forth in this
Agreement; and
 
                                        (d)   all administrative, insurance,
legal, regulatory, tax and other costs (including the contingency and
escalation) in connection with this Agreement and the design, construction or
completion of the Assets, and which amount shall not be subject to adjustment
other than in accordance with Clause 16.2.
 
                            Construction Period           means the period
starting on the Closing Date and ending on the Final Completion Date.
 
                            Contractors           means any Person including
(but not limited to) project managers, sub-contractors, engineers, researchers,
constructors, suppliers, providers of equipment, providers of services,
technical surveyors and inspection agencies which have entered into an agreement
with the Project Manager as to the completion of the Works and/or the delivery
and the commissioning of the Assets.
 
                            Contractors’ Equipment           means all fixed and
mobile equipment and tools used for the purpose of carrying out the Works,
owned, leased or rented for or by any Contractor or for which any Contractor is
legally responsible.   Definitive
Acceptance
Certificate           has the meaning given to it in Clause 12.3.
 
                            Delegations           means each of the Rentals
Delegation and the Termination Value Delegation.   DGI           means the
French Direction Générale des Impôts.
 
                            DGI Final Approval           means the final
approval to be issued by the DGI and the French Ministry of Economy and Finance.
 
                            DSF Ruling           has the meaning given to it in
the Lease.
 
                            Early Option Date           has the meaning given to
it in the Put Option Agreement.
 
                            Environmental Law           means any Applicable Law
in New Caledonia regarding:             (a)   protection of the environment;
 
                                        (b)   human health or safety as it
relates to exposure to Hazardous Materials; or
 
                                        (c)   the use, handling, release or
disposal of Hazardous

Page 45 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                                              Materials.
 
                            Exception           has the meaning given to it in
the Intercreditor Agreement.                               Euro           means
the lawful currency of the member states of the European Union that have adopted
or that adopt the single currency in accordance with the treaty establishing the
European Community, as amended by the Treaty on European Union.
 
                            Final Completion           has the meaning given to
it in Clause 12.2(b).
 
                            Final Completion
Certificate           has the meaning given to it in Clause 12.4(b).
 
                            Final Completion
Date           has the meaning given to it in Clause 12.4(b).
 
                            First Demand
Guarantee           means the first demand guarantee dated on or about the date
of this Agreement between the Security Agent (on behalf of the Tax Investors)
and Inco and each other first demand guarantee entered into pursuant to that
first demand guarantee.                               Guarantor           means
Inco and each New Participant.
 
                            Guarantor Event of Default           has the meaning
given to it in the First Demand Guarantee.
 
                            Hazardous Material           means any substance
listed, defined, designated or classified as hazardous, toxic, radioactive or
dangerous, or otherwise regulated, under any Environmental Law, whether by type,
concentration or by quantity, including petroleum, petroleum product, asbestos,
lead, polychlorinated biphenyls and smoke.
 
                            Implementation
Costs           has the meaning given to it in the Tax Loan Agreement.
 
                            Inco           means Inco Limited, a Canadian
corporation having its registered office at 145 King Street West, Toronto, ON,
M5H 4B7, Canada.
 
                            Increased Cost           has the meaning given to it
in the Loan Agreement.
 
                            Insurance Policies           means the insurance
policies specified in Clause 9.1(a).
 
                            Intercreditor
Agreement           means the agreement so named dated on or about the date of
his Agreement between, among others, the Owner, the Project Manager, each Tax
Investor, each Member, the Lender, each Guarantor and the Security Agent.

Page 46 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                              Land           means the real property in New
Caledonia on which the Assets are to be located.
 
                            Lease           means the French financial lease
(crédit-bail) dated on or about the date of this Agreement between the Project
Manager, as lessee and the Owner, as lessor.
 
                            Lease Assignment           means the assignment,
dated on or about the date of this Lease, between the Project Manager and the
Owner, of the rights and obligations over the Land as vested in the Lessee under
the Long-term Lease
 
                            Lender           means Goro Funding, LLC, a limited
liability company formed under the laws of the State of Delaware.
 
                            Lessee           means the Project Manager in its
capacity as lessee under the Lease.
 
                            Lessor
          means the Owner in its capacity as lessor under the Lease.            
                  Loan Agreement           means the agreement so named dated on
or about the date of this Agreement between the Lender, as lender, and the
Owner, as borrower.
 
                            Long-Stop Date           has the meaning given to it
in Clause 11.2.
 
                            Long-term Lease           means the “bail
emphytéotique” dated 7 December 2004 between the Project Manager, as lessee, and
New Caledonia, as lessor.
 
                            Loss           means any loss, liability, claim,
damage, cost or expense.
 
                            Materials           means, for the purposes of the
definition of POED only, all materials, equipment, supplies and other items,
intended to form part of, and/or required for the operation or maintenance of,
the Permanent Works, to be supplied by the Contractors.
 
                            Member           means each member of the Owner (or
any successor or assign of such member).
 
                            New Building Permit           means the building
permit for the construction of the Plant to be issued by the administrative
authorities further to the application form filed by the Project Manager on or
about 2 December 2004.
 
                            New Participant           means a Person who is a
“New Participant” as defined under the First Demand Guarantee and the
Cautionnement.

Page 47 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                              Operating Permit           means the operating
permit (“autorisation d’exploiter une installation classée pour la protection de
l’environnement”) n° 1769-2004/PS issued on October 15, 2004 by the President of
South Province of New Caledonia for the operation of the Plant and any amendment
thereof or any new operating permit or permits replacing in whole or in part the
current operating permit, all of them having become definitive, together with
their application file.
 
                            Owner           has the meaning given to it in the
Preamble.
 
                            Owner Construction
Agreement
Termination Events           has the meaning given to it in Clause 19.1.
 
                            Partial Loss           has the meaning given to it
in Clause 10.2.
 
                            Permanent Works           means, for the purposes of
the definition of POED only, the permanent structures, installations and other
works to be designed, constructed and completed as part of the Project.
 
                            Permitted Liens           means:
 
                                        (a)   the respective rights and
interests of the Parties and to all contracts referred to in this Agreement;
 
                                        (b)   liens of the Public Treasury that
are being contested in good faith and by appropriate proceedings duly conducted,
so long as such proceedings do not: (i) involve any danger of foreclosure,
forfeiture or loss of the Assets, or any part thereof or interest therein or any
substantial danger of the sale of the Assets or any parts thereof or interest
therein; or (ii) interfere with the enjoyment, possession or development of the
Assets or any part thereof or rights therein; and
 
                                        (c)   the liens of architects,
contractors, masons and all other workmen employed for the construction of the
Assets or for any Work or modifications or arising in the ordinary course of
business for amounts that are not more than 30 days past due or which are being
contested in good faith by appropriate proceedings.
 
                            Person           means any individual, corporation,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organisation, governmental entity (whether or not having separate
legal personality).
 
                            Plant           means the nickel-cobalt processing
plant comprising a

Page 48 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                                          portion of the Project.
 
                            POED           means property of every description
(except Contractors’ Equipment) including the Assets, the Permanent Works and
the Temporary Works associated with and/or materials incorporated in Assets that
are required for or in connection with the construction of the Project.
 
                            Preamble           means the preamble of this
Agreement which forms an integral part of this Agreement.
 
                            Preliminary Works           has the meaning given to
it in Clause 1.2.
 
                            Production Test           means the production by
the Project, over a continuous period of 30 days occurring prior to the
Long-Stop Date, of a total of a least 2,600 tonnes of contained nickel in oxide
form and 220 tonnes of contained cobalt in carbonate form (such amounts
representing 60% of the Asset’s expected capacity and the amount of 220 tonnes
of cobalt being adjusted to reflect any difference between the grade of cobalt
in the ore actually mined and the grade assumed by Inco).
 
                            Project           means the nickel-cobalt mine,
Plant, and supporting infrastructure being constructed, and to be operated by
the Project Manager in the South Province of New Caledonia.
 
                            Project Design
Criteria           means the written project design criteria developed by the
Project Manager for the Assets as may be amended and updated from time to time
by the Project Manager.
 
                            Project Manager
Force Majeure           means:
 
                                        (a)   the concept of force majeure such
as defined under French law and construed under French jurisprudence, being an
unforeseeable (“imprévisible”), external (“extèrieur”) event or circumstance
that is beyond the control of the Project Manager which it could not have
avoided or overcome (irrésistible) and which makes it impossible for the Project
Manager to construct and/or operate all or substantially all of the Assets and
including, without limitation, events such as for example climatic events, civil
war, revolution, acts of war or terrorism;
 
                                        (b)   the events set out in the DGI
Final Approval including unforeseeable major technological and technical
difficulties beyond the control of the Project Manager and Inco provided that
such difficulties are confirmed by an independent expert;

Page 49 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                                              or
 
                                        (c)   strikes.
 
                            Project Manager
Construction
Agreement
Termination Events           has the meaning given to it in Clause 19.2.
 
                            Put Option           has the meaning given to it in
the Put Option Agreement.
 
                            Put Option Agreement           means the agreement
of that name between each Member, Inco, and the Lessee dated on or about the
date of this Agreement.
 
                            Rentals Delegation           means the delegation of
claims (acte de délégation imparfaite) dated on or about the date of this
Agreement and entered into between the Owner, as grantor (délégant), the Project
Manager, as delegated debtor (débiteur délégué), and the Lender as beneficiary
(délégataire) pursuant to which the Owner delegates the Project Manager to the
Lender with respect to the Owner’s rights and claims relating to the Rent.
 
                            Request for DGI
Final Approval           means the request for approval of the Transaction filed
with the DGI and pursuant to which the DGI Final Approval is to be issued.
 
                            Security Agent           means the security agent
appointed by the Tax Investors, the Owner and the Lender under the Intercreditor
Agreement and acting for them and on their behalf.
 
                            Services Agreement           means each of the
agreements between the Project Manager and CEG Joint Venture in relation to the
provision of services (including the Works) to the Project Manager for the
Project.
 
                            Substantial Completion           has the meaning
given to it in Clause 12.2(a).
 
                            Substantial Completion Date           has the
meaning given to it in Clause 12.3(b).
 
                            Take-out Amount           has the meaning given to
it in the Tax Loan Agreement.
 
                            Tax or Taxes           means all forms of taxation
whether direct or indirect and whether levied by reference to income, profits,
gains, net wealth, asset values, turnover, added value or other reference and
statutory, national or supranational, governmental, state, provincial, local
governmental or municipal impositions, duties, contributions, rates and levies
(including without limitation customs duties, social security contributions and

Page 50 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                                          any payroll taxes), whenever and
wherever imposed (whether imposed by way of a withholding or deduction for or on
account of tax or otherwise) and in respect of any person and all penalties,
charges, costs and interest relating thereto.                               Tax
Advance           has the meaning given to it in the Tax Loan Agreement.
 
                            Tax Loan Agreement           means the agreement so
named dated on or about the date of this Agreement between the Owner, the Tax
Investors and the Tax Investors Agent.
 
                            Tax Investors           has the meaning given to it
in the Tax Loan Agreement.
 
                            Tax Investors Agent           has the meaning given
to it in the Tax Loan Agreement.
 
                            Taxable Base           means for a Person (other
than an individual) with a registered place of business in metropolitan France,
the amount of such Person’s taxable corporate income as determined in accordance
with article 209(I) of the CGI (or any successor provision thereof) for purposes
of calculation of the amount of Taxes such Person’s corporate income tax
liability under article 219(I) of the CGI (or any successor provision thereof).
 
                            Temporary Works           means, for the purposes of
the definition of POED only, all temporary works or facilities of every kind
required for or in connection with the execution of the Project.
 
                            Termination
Compensation           has the meaning given to it in the Lease.
 
                            Termination Value
Delegation           means the delegation of claims (acte de délégation
imparfaite) dated on or about the date of this Agreement and entered into
between the Owner, as grantor (délégant), the Project Manager, as delegated
debtor (débiteur délégué), and the Tax Investors and the Lender, as
beneficiaries (délégataires), pursuant to which the Owner delegates the Project
Manager to the Tax Investors and the Lender with respect to the Owner’s rights
and claims relating to the Termination Value and the purchase price under clause
26 of the Lease.
 
                            Total Loss           means:
 
                                        (i)   the Assets are completely
physically destroyed; or
 
                                        (ii)   the Assets are destroyed to an
extent that it is deemed more economic to replace rather than repair the

Page 51 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



                                          Assets;
 
                                        and in each case as certified by an
expert jointly appointed by the Owner and the Project Manager.
 
                            Transaction           means the transaction
comprising:
 
                                        (d)   the assignment pursuant to the
Lease Assignment;
 
                                        (e)   the construction and commissioning
of the Assets by the Project Manager, acting as project manager under this
Agreement, and the incremental acquisition by the Owner of title to the Assets
as they are constructed, pursuant to this Agreement; and
 
                                        (f)   the Lease.
 
                            Transaction
Documents           means the Lease, this Agreement, the Loan Agreement, the Tax
Loan Agreement, the First Demand Guarantee, the Cautionnement, the Delegations,
the Put Option Agreement, the Call Option Agreement, the Long-term Lease, the
Lease Assignment, the Intercreditor Agreement and the letter from Inco to the
Security Agent (on behalf of the Owner) dated on or about the Closing Date
regarding the obligations of the Lender under the Loan Agreement.
 
                            US$, USD and US Dollars           means the lawful
currency for the time being of the United States of America.
 
                            Variation           means any additional or
supplemental work which shall require the filing of an Administrative
Authorisations as required by all Applicable Laws in New Caledonia.
 
                            Works           means any works or services to be
carried out or provided with a view to completing and commissioning the Assets.

Page 52 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



APPENDIX 2

ASSETS

Page 53 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



APPENDIX 2 A

LIST OF THE ASSETS

      The Assets will comprise the following units of the Plant:
 
   
 
   
-
  Unit 215;
 
   
-
  Unit 220;
 
   
-
  Unit 240;
 
   
-
  Unit 245;
 
   
-
  Unit 250; and
 
   
-
  Unit 285.

Page 54 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



APPENDIX 2 B

MAP OF THE ASSETS [NOTE: MAP NOT INCLUDED IN THIS VERSION]

Page 55 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Page 56 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



APPENDIX 2 C

SCOPE BOOK

Page 57 of 74



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
(GORO NICKEL LOGO) [t15872t1587212.gif]
  Goro Nickel Project   (CEG LOGO) [t15872t1587211.gif]

  Phase 2B Report    

  Appendix A: Scope Book      

Area 215: Feed Thickening

Area 220: Pressure Leaching

Areas 215 and 220 are addressed together because the slurry enters Area 220 from
210 for preheating, then proceeds to Area 215 for thickening, and finally
returns to Area 220 for further heating, pressure acid leaching and pressure
letdown.

Purpose

Areas 215 and 220 are designed to:



•   heat the feed slurry to about 93°C prior to thickening;   •   thicken the
slurry exiting the low temperature heaters;   •   store hot, thickened slurry at
90°C;   •   further heat the slurry to about 259°C prior to pressure acid
leaching:   •   leach the heated slurry at 270°C with the appropriate addition
of sulphuric acid (H2SO4) in mechanically agitated autoclaves to extract nickel
and cobalt; and   •   depressurise the leached slurry in flash vessels, while
recovering steam for direct heating of the incoming slurry as described in the
first and fourth points above.

Description

Refer to PFDs CEG01-215-8110-20-0120 to 0122 for Area 215, and
CEG01-220-8110-20-0130 to 0140 for Area 220.

The ore slurry is delivered to Area 220 from Area 210 via the pipeline and is
preheated in the direct heater section of three low temperature
(LT) heater/flash vessels (210-PRV- 111/211/311, 5,504mm heater PD x 21,400mm
tan/tan), arranged in parallel, using flashed low pressure steam from the
integrated low pressure flash vessels (5220mm PD). At base case conditions,
approximately 166t/h of slurry enters each vessel at a temperature of 63°C and
is heated to approximately 93°C by contact with the low-pressure flashed steam.
Preheating the ore slurry facilitates thickening and permits slurry feed of a
higher density to be sent to the pressure leach circuit. The preheated slurry is
thickened in five 20m dia x 19.8m high deep bed thickeners (215-THK-005 to 009)
operating in parallel. The thickener underflow, at 37% solids by weight, is
pumped to the four 20.6m dia x 21.1m high agitated autoclave feed storage tanks
(215-TNK-001 to 004), each with a surge capacity of 6,000m3. The thickener
overflow solution is pumped back for use as process water in the FPP (Area 210)
via two-stage pumps (210-PPP-001 to 004, duty/standby) and a 10km long carbon
steel pipeline for use as process water. One LT heater is associated with each
leach train.

There are three identical leach trains in the pressure acid leach area; the
description that follows refers to the first train but also applies in principle
to each of the other trains. Where the trains differ in principle, additional
description is provided for clarification.

Page 58 of 74

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
(GORO NICKEL LOGO) [t15872t1587212.gif]
  Goro Nickel Project   (CEG LOGO) [t15872t1587211.gif]

  Phase 2B Report    

  Appendix A: Scope Book      

The preheated and thickened ore slurry is pumped by a single stage centrifugal
pump (215- PPS-009/010, duty/stand by) from the autoclave feed tanks to the
heater section of the intermediate temperature (IT) heater/flash vessel
(220-PRV-112, 4,020mm heater PD x 16,550mm tan/tan). Steam from the integrated
intermediate pressure flash vessel (3600mm PD) heats the slurry. Slurry
discharges the IT heater at 151°C and is transferred by three stage centrifugal
pumps (220-PPS-115 to 120, duty/standby sets) to the heater section of the high
temperature (HT) heater/flash vessel (220-PRV-113, 4,160mm heater PD x 17,430mm
tan/tan), where it is heated by steam from the integrated high-pressure flash
vessel (3654 PD). The heated slurry at 200°C is then pumped into the autoclave
via a live steam trim direct heater (220-PRV-114, 2,500mm PD x 5,400mm tan/tan).
Two high-pressure positive displacement pumps (220-PPD-101/102) operating in
parallel are used to transfer the slurry from the HT heater discharge through
the trim heater to the autoclave. The trim heater raises the slurry temperature
to 259°C. The autoclave feed density is reduced by contact with condensing steam
to 27.6% solids by weight.

The slurry is leached with H2SO4 at an approximate ratio of 122kg acid for each
tonne of ore, in a six-compartment autoclave (220-ALV-100, 4,300mm PD x 25,845mm
tan/tan) at high pressure (5,900kPa) and high temperature (270°C). Sulphuric
acid is delivered to each of the first three autoclave compartments using one
positive displacement high-pressure acid pump (220-PPD-003/004/005) for each
compartment. Sulphuric acid is fed directly to the pump suctions from the
sulphuric acid storage area (Area 330). The nominal H2SO4 deliveries to the
first, second, and third compartments of the vessel are 25m3/h, 7.2m3/h and
3.6m3/h, respectively.

The slurry/acid mixture cascades through the six agitated compartments of the
autoclave. Dual impellers driven by 75kW motors agitate each of the first three
compartments; 37kW motors drive the agitators in each of the final three
compartments. Complete dissolution is required to maximise liberation of nickel
and cobalt as sulphates. Slurry residence time in the autoclave is 30 minutes.
Nickel and cobalt extractions from the ore into solution are approximately 94.5%
and 93.5% respectively. The leached slurry discharges the final autoclave
compartment at 270°C and 22% solids by weight.

Each agitator shaft is equipped with a cartridge type, dual-pressurised
mechanical seal. A circulating barrier fluid of demineralised water lubricates
and cools the seals. The return seal water from the six agitators is cooled in a
seal water cooler (220-HXS-423) which is shared by the three trains. Seal water
for the autoclave agitator seals and HT heater feed pump mechanical seals in all
three trains is supplied from a common 165m3 autoclave seal water tank
(220-TNK-404). Each set of autoclave agitator seals has a duty/standby positive
displacement seal water pump set (220-PPP-101/102, 201/202, 301/302). A single
duty/standby pump set (220-PPP-407/408) provides high-pressure seal water for
the HT heater feed pumps of all three trains.

The leached slurry flows from the final autoclave compartment into a flashing
circuit. The pressure and temperature of the slurry are progressively reduced as
it passes in order through the flash sections of the HT, IT, and LT heater/flash
vessels (220-PRV-113, 220- PRV-112 and 220-PRV-111). In each pressure let-down
stage, the flashed steam rises from the flash section of the vessel into the
heater section to pre-heat incoming slurry, thus recovering heat from the slurry
depressurization process. In the LT vessel the slurry flashes to near boiling
point at ambient pressure.

Page 59 of 74

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
(GORO NICKEL LOGO) [t15872t1587212.gif]
  Goro Nickel Project   (CEG LOGO) [t15872t1587211.gif]

  Phase 2B Report    

  Appendix A: Scope Book      

The vent gases from the three-heater/flash vessels and the autoclave are handled
as follows:



•   LT heater/flash vessel vent gas is sent directly to the vent gas scrubber
(220-SBW-102) for gas cleaning and discharge to atmosphere;



•   IT heater/flash vessel vent gas and autoclave vent gas are collected in a
ceramic-lined continuous vent vessel (220-SPC-111) for pressure let-down prior
to being sent to the vent gas scrubber; and



•   HT heater/flash vessel vent gas passes through a knockdown tank
(220-VEP-111) to separate condensate prior to being sent to the power plant
(Area 350) for waste heat recovery. The condensate from the knockdown tank is
combined with the scrubber condensate and returned to the thickener overflow
surge tank (215-TNK-008) in Area 215.

The slurry from the final flash vessel is discharged to a leach discharge pump
box (220-PBX- 401) common to the three trains. Trains 1 and 2 require pumps to
transfer the slurry from the final flash vessel to the pump box; slurry in Train
3 flows by gravity. From the pump box, the slurry is pumped to the
counter-current decantation washing thickeners (220-PPS-403/404) for separation
of the barren solids from the pregnant leach solution. This slurry is at
approximately 101°C and 28% solids by weight. The pregnant leach solution
contains approximately 7g/l of nickel and 0.8g/l of cobalt.

Page 60 of 74

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
(GORO NICKEL LOGO) [t15872t1587212.gif]
  Goro Nickel Project   (CEG LOGO) [t15872t1587211.gif]

  Phase 2B Report    

  Appendix A: Scope Book      

Area 240: Partial Neutralisation

Purpose

The partial neutralisation (PN) circuit is designed to:



•   neutralise the excess acid in the CCD thickener overflow PLS with lime and
limestone;



•   precipitate the majority of impurities such as iron, aluminium, chromium and
silica;



•   separate the neutralised and partially purified solution from the
precipitated impurities;   .   filter and wash the resulting precipitate before
treatment in the ETP; and



•   collect and clean the CO2 off-gas resulting from the neutralisation process
and compress/liquefy part of this CO2 off-gas for use in the solvent-extraction
area.

Description

Refer to PFDs CEG01-240-8110-20-0160 to 0163.

The thickener overflow from the CCD circuit is treated with limestone and lime
using a two- stage neutralisation circuit to neutralise excess acid. Impurities
such as iron, aluminium, chromium, and silica are also removed. (The limestone
and lime are prepared as slurries in separate limestone and lime plants). Iron
and chromium in particular would be detrimental to downstream unit operations if
not removed in partial neutralisation.

Limestone slurry is used for the first stage and slaked lime for the second
stage.

PLS is pumped from the first CCD thickener overflow tank at a base case flow of
1358m3/h to a distribution box (240-TNK-010) above two 625m3 mechanically
agitated tanks (240-TNK- 002/031) operating in parallel. If required PLS is
heated to 65°C using a direct steam eductor. Sulphur dioxide (SO2) gas is
injected via a static mixer into this overflow stream before it enters the first
distributor tank immediately after the pumps. SO2 reduces any chromium from the
hexavalent (Cr6+) state to the stable trivalent (Cr3+) state allowing it to
precipitate as a hydroxide. An SO2 / air blend may be added to the reactor tanks
to improve the oxidation rate.

Limestone slurry is dosed at a rate of 125t/h solids to both of these tanks and
neutralisation of the majority of the free H2SO4 in the PLS takes place.
Reaction of the limestone with acid evolves carbon dioxide (CO2) gas and
precipitates gypsum solids. Some of the CO2 is recovered for subsequent
compression for use as a blanketing gas in the solvent extraction circuit. A
small (8m3/h) flow of regenerated solution from the Area 245 Cu IX circuit is
added to this reactor. Further neutralisation of acid continues in the third and
fourth tanks by dosing more limestone slurry. Tanks 240-TNK-003 and 004 have
live capacities of 1655m3 and 1700m3 respectively and each has a residence time
of 60 minutes. Low-pressure air from Area 280 is injected to these two tanks at
a rate of 7,364m3/h to oxidise ferrous iron (Fe2+) to ferric iron (Fe3+) forming
a hydroxide precipitate.

Page 61 of 74

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
(GORO NICKEL LOGO) [t15872t1587212.gif]
  Goro Nickel Project   (CEG LOGO) [t15872t1587211.gif]

  Phase 2B Report    

  Appendix A: Scope Book      

Slurry from the 240-TNK-004 flows by gravity at a base case flow rate of
1,699m3/h into the feed box (240-TNK-047) of the 40m dia. first-stage thickener
(240-THK-001). The gypsum and iron solids contained in this slurry settle and
are compressed to a higher density slurry in the 45m dia. x 3.5m high thickener.
Flocculant solution is added to the diluted feed slurry stream to facilitate
slurry settling. Slurry at a density of 30% solids is withdrawn from the
thickener as underflow slurry and is pumped at a base case rate of 497m3/h to
the 840m3 capacity belt filter feed surge tank (240-TNK-011). A portion of the
underflow slurry (146m3/h) is recycled as seed to the distribution tank. The
solution component of the feed slurry overflows the thickener at a base case
rate of 1,571m3/h and flows by gravity into an overflow tank (240-TNK-025).

First stage thickener flocculant is supplied from the Area 230 flocculant
storage tank by duty/standby flocculant pumps (230-PPD-003/004).

Carbon dioxide evolved in the first two neutralisation tanks is scrubbed prior
to removal of water in a knockout pot (240-VAR-017). CO2 flows to Area 245 -
Copper Removal, or is compressed by CO2 compressors for downstream use in Area
250 Solvent Extraction. The Co2 package provides for storage and vaporisation of
liquid CO2.

Slurry in the belt filter feed tank is pumped to four 120m2 horizontal belt
filters (240-FLB-001 to 004) that operate in parallel Three stages of counter
current washing are used to maximise recovery of soluble nickel and cobalt. Four
vacuum pumps (240-PPU-001 to 004) apply vacuum to the filters, which remove
entrained solution as filtrate and results in a cake forming on top of the
filter cloth. First stage filtrate solution containing nickel and cobalt is
recycled to the first stage PN thickener. Second and third stage filtrate
solution is used as wash water on the filter. Process water is used as the third
stage of wash solution. Washed and dewatered filter cake from each filter is
transferred by screw conveyor (240-CVS-001 to 004) at a combined rate of 220t/h
solids to two mechanically agitated repulping tanks (240- TNK-029/030). Process
water from the process water dam is used to repulp the filter cake to a density
of 35-40% solids. Repulped filter cake slurry is pumped to the effluent
treatment circuit (Area 280) by centrifugal pumps (240-PPS-007/008). An
automatic sampler extracts a sample from this material for metallurgical
accounting procedures.

Thickener overflow from the first-stage PN thickener overflow tank is pumped to
the first of three second-stage PN reactor tanks (240-TNK-007 to 009) connected
in series, each of 1,215m3 capacity and a residence time of 45 minutes. Slurry
from the Area 245 PN clarifier is pumped to this first tank at a rate of 15m3/h.
A recycle seed stream of underflow slurry from the second stage PN thickener
(240-THK-002) is also pumped to this tank.

Slurry from the first of the PN neutralisation tank overflows to the second
tank, which in turn overflows to the third reactor tank. Injection of air
(1342m3/h) from Area 280 low-pressure blowers and the addition of slaked lime
slurry (2t/h solids) into these tanks results in precipitation of the remaining
iron and aluminium, and a significant portion of the dissolved copper. An SO2 /
air blend may be added to the reactor tanks to improve the oxidation rate.

Page 62 of 74

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
(GORO LOGO) [t15872t1587212.gif]
  Goro Nickel Project   (CEG LOGO) [t15872t1587211.gif]

  Phase 2B Report    

  Appendix A: Scope Book      

Slurry from the last PN reactor tank overflows by gravity to the 31m dia.
second-stage partial neutralisation thickener (240-THK-002) at a base case flow
rate of 1,616m3/h. Solids contained in this slurry settle and are compressed to
a higher density slurry in the thickener. Slurry settling is facilitated by the
use of flocculant solution which is added to the diluted feed slurry stream.
Slurry (18m3/h at a density of 30% solids) is removed from bottom of the
thickener and is pumped to the first CCD thickener in Area 230 for recovery of
nickel and cobalt precipitated during the addition of slaked lime.

Flocculant solution is made up in batches in a vendor supplied package
comprising a dry flocculant storage bin, powder wetting and mixing tank before
transfer to a 14m3 storage tank (240-TNK-044). Flocculant to PN thickener No.2
is delivered by flocculant distribution pumps (240-PPD-003/004).

Thickener overflow from the second stage partial neutralisation thickener flows
by gravity to the PN clarifier in Area 245 at a base case flow rate of
1,582m3/h.

Page: 63 of 74

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
(GORO NICKEL LOGO) [t15872t1587212.gif]
  Goro Nickel Project   (CEG LOGO) [t15872t1587211.gif]

  Phase 2B Report    

  Appendix A: Scope Book      

Area 245: Copper Removal

Purpose

The copper removal operation is designed to:



•   clarify the neutralised solution from Area 240;   •   inject hot water into
the clarified solution to minimise gypsum precipitation;   •   remove copper
impurities through Ion Exchange columns;   •   de-aerate the copper free
solution;   •   carbonate the resulting solution; and   •   provide surge and
steady flow to SX1.

Description

Refer to PFDs CEG01-245-8110-20-0201 and 0202.



•   Calcium Management       Neutralised PLS from Area 240 overflows the
second-stage PN thickener (at base case flow of 1,582m3/h) via launder to the
feedwell of the 35m dia. PN clarifier (245-THK- 001). The liquor is dosed with
flocculant from the Area 240 flocculant package by flocculant distribution pumps
(240-PPD-003/004. The underflow slurry is returned to Area 240 to the first
stage of partial neutralisation. The clarifier overflow travels by launder to
the copper ion exchange feed tank (245-TNK-002) that provides 625m3 of surge
capacity between Areas 240 and 245.       Following reaction with lime and
limestone in Area 240 the calcium concentration in the neutralised PLS is above
the solubility limit of gypsum. Heat is lost through pipes and tank walls, so
the temperature and gypsum solubility of the PLS falls. The downstream process
equipment is therefore prone to scale deposition on wetted surfaces.       The
PLS is diluted by water heated by steam injection (245-EJS-001) in the copper
removal feed tank. Water lowers the calcium sulphate concentration below the
solubility limit. If the PLS temperature is above the design operating
temperature of SX1 extraction, cooler filtered water can be injected into the
copper ion exchange. The steam and water may dissolve solids in the PLS to allow
lower back washing frequency in the copper ion exchange columns       Spent
scrub solution is returned from Area 250 to the copper ion exchange (Cu IX) feed
tank to decrease the calcium concentration of PLS prior to feeding to the ion
exchange columns. PLS is pumped to the PLS ion exchange trains by centrifugal
pumps (245-PU-030/031).

Page 64 of 74

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
(GORO NICKEL LOGO) [t15872t1587212.gif]
  Goro Nickel Project   (CEG LOGO) [t15872t1587211.gif]

  Phase 2B Report    

  Appendix A: Scope Book      



•   Copper Ion Exchange       Copper is removed from PLS to prevent poisoning of
the solvent in SX1. The ion exchange resin selectively loads copper above
nickel. The copper ion-exchange columns are loaded in series to ensure that
copper breakthrough is prevented. Seven trains of columns are operated in
parallel to achieve design throughput without excessive pressure drop across the
resin beds. Each train consists of three columns.



  •   245-IEX-101 to 103;     •   245-IEX-2D1 to 203;     •   245-IEX-301 to
303;     •   245-IEX-401 to 403;     •   245-IEX-501 to 503;     •   245-IEX-601
to 603; and     •   245-IEX-701 to 703,



    Each ion-exchange train continually receives PLS. When the copper
concentration on the resin in the lead column of each train reaches its
absorption limit the loaded lead column is taken offline for copper removal. The
other columns in the train remain in service. Copper free solution discharging
each train is manifolded to the 3.6m dia x 6.8m high PLS degas vessels
(245-PRV-001/002). Solution that is outside the dissolved copper specification
is sent to the recycle solutions tank (245-TNK-009) for transfer to Area 240 for
retreatment.       The sequence of treating loaded columns includes:



  •   back wash with water to recover the nickel-rich solution within the resin
bed and column freeboard. Spent backwash solution pumped to Areas 240 or 280 via
the recycle (245-TNK-009) or discharge tank (245-TNK-010) respectively;     •  
elution with dilute H2SO4 to remove the copper and residual nickel from the
resin. Spent eluate flows to the discharge solutions tank and is pumped to Area
280 as effluent for treatment; and     •   regeneration with copper free PLS to
restore the nickel concentration on resin prior to copper loading. The PLS is
recycled from the SX1 feed pumps (245-PPP- 007 to 009). Spent solution from
regeneration of the resin is pumped to the recycle solutions tank and returned
to Area 240.



    The regenerated column is returned to service as the trailing column in the
respective train. The first flush of PLS through the reinstated column is
directed to the recycle solution tank for return to Area 240 to ensure that no
copper passes to SX1 while the resin bed settles into service.

Page 65 of 74

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
(GORO NICKEL LOGO) [t15872t1587212.gif]
  Goro Nickel Project   (CEG LOGO) [t15872t1587211.gif]

  Phase 2B Report    

  Appendix A: Scope Book      



•   Gas Treatment of Liquor       The gas dissolved in solution received from
Area 240 varies depending on the instantaneous process conditions. The PLS
becomes progressively richer in dissolved air as it passes through tanks in
Areas 240 and 245 as a result of its CO2 content being depleted by air sparging
in Area 240. The O2 content is depleted from PLS to decrease solvent degradation
that arises by its reaction with extractant in the circulating solvent in Area
250. The CO2 in the SX feed minimises the consumption of expensive, high purity
CO2 cover gas in Area 250. De-aeration is performed in two parallel PLS degas
vessels (245-PRV-001/002) in which the PLS is distributed across the vessel void
under vacuum. The vacuum maintains a low O2 partial pressure within the vessel
to promote O2 removal from the PLS. The dissolved gases in the PLS are released
into the vacuum stream and are exhausted to atmosphere via the vacuum pumps. The
degassed PLS is then pumped through eductors (245-EJS-002/003) which contact CO2
(from Area 240) with the PLS, and then through inline static mixers
(245-MXS-003/004). The retention and mixing facilitate CO2 absorption in the PLS
before discharging into the SX feed tank (2450TNK-003). Constant PLS throughput
during upstream flow restrictions is achieved by recycling PLS from the SX feed
tank as required to maintain a steady gas to liquid ratio and maintain adequate
CO2 contact with the PLS.       The 100m3 SX feed tank provides surge capacity
between Areas 245 and 250. Excess CO2 from the PLS is released to blanket the
tank freeboard space.       The copper free and O2 depleted PLS is supplied to
the solvent extraction columns in Area 250 by variable speed pumps (245-PPP-007
to 009) via a pipe header. The liquor is delivered at constant pressure to
ensure regulation of flow rate to individual columns. A side stream of SX feed
can be diverted to Cu IX for resin regeneration as required.

Page 66 of 74

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
(GORO NICKEL LOGO) [t15872t1587212.gif]
  Goro Nickel Project   (CEG LOGO) [t15872t1587211.gif]

  Phase 2B Report    

  Appendix A: Scope Book      

Area 250: Primary Solvent Extraction SX 1

Purpose

The purpose of the primary solvent-extraction circuit is to selectively recover
the nickel and cobalt contained in the copper-free pregnant leach solution and
concentrate them in a hydrochloric acid (HCI) solution.

Description

Refer to PFDs CEG01-250-8110-20-0210 to 0215.

PLS from Area 245 is treated to recover the metal values through a primary
solvent extraction circuit (SX1) including extraction, scrubbing and stripping.
Nickel, cobalt and zinc are efficiently concentrated and transferred from
sulphate based PLS to hydrochloric acid based strip solution; separation and
purification is performed in downstream processing. Trace impurity metals
including iron and manganese are co-extracted with the nickel, cobalt and zinc.
Copper and chrome are removed from the PLS in upstream processes in Areas 245
and 240 respectively.

The three SX1 sections all utilise pulsed columns to contact the solvent and
aqueous inputs in counter current flow. Each pulsed column system comprises:



•   a tall central column section containing disc-and-doughnut internals;   •  
a top settler where the organic overflows into a discharge weir;   •   a bottom
settler where the aqueous phase is discharged;   •   a pulse leg, where
pressurised air creates a pulsating action on the liquid in the column;   •   an
air receiver, where pressurised air is accumulated prior to discharge to the
column;   •   an air manifold, where the air pulses are generated; and   •   a
water-cooled refluxing vent condenser to condense and recover organic vapours in
the off-gas.

The first section involves the extraction of metals into the organic phase. This
extraction is selective against alkali metals such as calcium and magnesium,
which remain in the aqueous phase, or raffinale. Seven parallel columns
(250-PCO-001 to 007) are installed. Extraction columns are 27m high, and have
central column dimensions of 4m dia. x 16m high.

In the second section the loaded solvent is scrubbed with dilute H2SO4 to remove
any remaining iron and manganese that have been co-extracted with nickel and
cobalt into the organic phase. The spent scrub acid aqueous solution is recycled
either to the SX1 feed or to Area 240. Four parallel columns (250-PCO-020 to
023) are installed. Scrub columns are 16m high and have central column
dimensions of 4m dia. x 6m high.

Page 67 of 74

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
(GORO NICKEL LOGO) [t15872t1587212.gif]
  Goro Nickel Project   (CEG LOGO) [t15872t1587211.gif]

  Phase 2B Report    

  Appendix A: Scope Book      

The scrubbed solvent is stripped of metals into an aqueous stream of regenerated
HCI from Area 270; the stripped solvent is returned to extraction. Eight
parallel (250-PCO-008 to 015) columns are installed with an allowance for four
future columns. Strip columns are 37m high and have central column dimensions of
4m dia. x 26m high.

Dissolved metals are extracted by di-thio phosphinic acid (DTPA) which is
supplied as the proprietary reagent Cyanex 301. This extractant is dissolved in
the kerosene diluent Isopar M.



•   Extraction       The copper-free PLS from Area 245 is supplied as SX feed
from the primary SX feed pumps (245-PPP-007/008/009). Surge capacity is provided
in the 1000m3 surge tank (245-TNK-003) to smooth short-term process
fluctuations. The solution has been depleted of O2 and saturated with CO2 in
Area 245 to reduce the potential for solvent degradation.       The PLS from
Area 245 is supplied to a header at a base case flow of 1,627m3/h from where it
is distributed into each of the operating pulse columns. The stream is pumped at
controlled pressure to ensure stable flow control to individual columns. A side
stream of PLS is directed to regeneration of the copper ion exchange resin as
required.       Stripped solvent is pumped to the bottom of the extraction
columns at a base case flow of 145Cm3/h and dispersed by the pulsing action. The
organic phase rises against the flow of PLS before exiting via a circumferential
weir to the loaded organic header. The loaded solvent for each column is
collected in the header and piped to the scrub columns.       The metal depleted
aqueous solution or (raffinate) flows at 1,629m3/h to parallel multimedia
filters (250-MLF-001 to 004) for recovery of entrained organic prior to transfer
(250-PPP-012 to 014) to Area 280 for treatment.



•   Scrubbing       Solvent scrubbing aims to dislodge iron and manganese from
DTPA without excessive removal of nickel and cobalt. Scrub solution is pumped at
a base case rate of 2 m3/h from the 15m3 scrub solution feed tank (25Q-TNK-063).
The acid make-up to the tank is controlled by dilution of concentrated H2SO2
with filtered water in a static mixer (250- MXS-002). The scrub solution acid
strength can be varied to optimise the removal of metals from the solvent. The
scrub solution is supplied at controlled pressure (250- PPP-130/131) to a header
from where it is distributed into each of the operating pulsed columns.      
The organic/aqueous flow ratio through individual scrub columns can be varied by
pumping the scrub solution from each bottom decanter to join the fresh scrub
solution at the top of the same active column. The four scrub columns
(250-PCO-020 to 023) each have a single aqueous recycle pump (250-PPP-090 to
093). This solution recycle flow (334m3/h) is larger than the advance scrub flow
to provide efficient phase mixing. The recycle stream in each of the four
columns is heated by direct steam injection (250-MXS-005 to 008) to maintain the
process temperature and raise the temperature of the scrubbed solvent to that
required for stripping.

Page 68 of 74

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
(GORO NICKEL LOGO) [t15872t1587212.gif]
  Goro Nickel Project   (CEG LOGO) [t15872t1587211.gif]

  Phase 2B Report    

  Appendix A: Scope Book      

Loaded solvent flows via a common header to the bottom of the scrub columns and
is dispersed by the pulsing action. The loaded solvent rises against the flow of
scrub solution before exiting via a circumferential weir to the scrubbed organic
header. The scrubbed solvent for each column is collected in the header and
pumped (250-PPP-040 to 043) to the strip columns.

The impurity bearing solution (spent scrub) is pumped (250-PPP-088/089) at a
base case rate of 2m3/h to two parallel multimedia filters (250-MFL-008/009) for
recovery of entrained organic. The cleaned spent scrub is piped to its
destinations in Area 245 for dilution of the PLS and recovery of nickel and
cobalt, or Area 240 to bleed the impurities from SX1. The scrub liquor also
assists with calcium (Ca) dilution of the PLS prior to Cu IX.



•   Stripping       Scrubbed solvent is pumped to a pipe header and then into
the bottom of the eight strip columns (250-PCO-008 to 015) via valves and
dispersed by the pulsing action. The organic phase rises against the flow of
strip solution before exiting each column via a circumferential weir to a
discharge header.       The stripped solvent for each column is collected in the
header and piped to the 900m3 capacity stripped organic surge tank
(250-TNk-058). Aqueous entrainment is drained from this surge tank and pumped
via air drive positive displacement pump 250-PPP- 122 as required to the strip
solution feed header.       The strip solution is regenerated HCI from Area 270
that has been scrubbed in carbon columns (250-CCL-001 to 003) and premixed with
make-up concentrated HCI in a static mixer (250-MXS-003). The strip solution is
pumped (250-PPP-060/061) from its feed tank (250-TNK-010) to a header pipe at
constant pressure, then through control valves into each of the operating pulse
columns. The strip flow rate ratio is monitored and controlled from the solvent
flow rate with adjustment for the nickel plus cobalt grade on scrubbed solvent.
      The loaded strip solution flows at a base case rate of 68m3/h to parallel
multimedia filters (250-MLF-005/006) for recovery of entrained organic, before
it is piped to the Ni/Co/Zn solution tank (250-TNK-012). The loaded strip
solution is pumped (250-PPP- 038/039) to Area 255 for zinc removal.       DTPA
is oxidised by O2 that enters the organic phase, the major source being the feed
PLS. Any O2 that does not react in the solvent may reach the freeboard of
columns or tanks and can be purged by high purity CO2 from the Area 240 CO2
compression/storage package. Oxidation of DTPA degrades the solvent performance
both reversibly and irreversibly. The regeneration section provides treatment
for reversible degradation. Make-up with fresh Cyanex 301 from the air-driven
positive displacement SX1 extractant pump 250-PPP-071 allows for irreversible
degradation of DTPA.

Page 69 of 74

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
(GORO NICKEL LOGO) [t15872t1587212.gif]
  Goro Nickel Project   (CEG LOGO) [t15872t1587211.gif]

  Phase 2B Report    

  Appendix A: Scope Book      



    Pulsing air is delivered from a common battery of blowers (250-FAB-001 to
005) that supply SX1 and SX2. Each column has its own receiver, valving and
pressure regulation arrangement to control pulsing amplitude and frequency. The
pulse air is exhausted to atmosphere through the same valves. The pulse air
supply is cooled with cooling water to the process operating temperature through
a heat exchanger associated with each blower (250-HXS-001 to 005).   •   Organic
Recovery and Regeneration       Each of the aqueous streams that exit Area 250
pass through multimedia filters to recover entrained solvent. The filter beds
are backwashed of residual entrainment regularly. The major portion of the
organic phase from the filters is purged as required to a 20m3 conical bottom
recovered organic separation tank (250-TNK-016). The solvent is separated from
the aqueous content of the streams by settling in this tank and pumped to the
regeneration facility (250-PPP-075). The carry over of aqueous phase is drained
from the tank and pumped (250-PPP-076) to effluent.       The dirty backwash
streams that contain sulphates from the raffinate and spent scrub filters are
collected in the 175m3 SX1 extraction dirty backwash tank (250-TNK-037). The
accumulated sulphate backwash is pumped (250-PPP-100/101) to a secondary
multimedia filter (250-MFL-007) for further cleaning.       The dirty backwash
stream that contains chlorides from the loaded strip filters is collected in the
15m3 SX1 chloride-settling tank (250-TNK-015). The pooled organic phase is
decanted over an internal weir and pumped to the organic separation tank
(250-TNK-016). The recovered solvent streams are combined in this tank before
transfer to the regeneration facility. The aqueous phase is drained from the
settling tank and pumped to join the fresh strip solution for recycle to the
strip columns. Pumps in this section are air-driven positive displacement type.
      Loaded solvent is bled as required from the extraction columns and flows
to the regeneration facility. An impure organic stream can also be received from
the recovered organic separation tank. The organic stream is contacted with
water in a wash tower (250-CMW-001) and overflows to the agitated conical
tank-reactor (250-TNK-027). The wash water is drained to the regeneration
effluent tank (250-TNK-026) and pumped back to the SX1 recovered organic
separation tank (250-PPP-026).       The regeneration reaction rate is
maintained by circulating (250-PPS-007) reactor contents through a heat
exchanger (250-HXS-025). A charge of nickel powder is transferred from a tote
bin (250-BIN-001) to the reactor by a screw feeder (250-FEM-001). After each
batch the reactor contents is settled and the residual nickel powder falls to
the tank floor while the regenerated solvent is decanted. The nickel powder is
re-suspended in subsequent regeneration batches and re-used.

Page 70 of 74

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
(GORO NICKEL LOGO) [t15872t1587212.gif]
  Goro Nickel Project   (CEG LOGO) [t15872t1587211.gif]

  Phase 2B Report    

  Appendix A: Scope Book      

The regenerated solvent is separated from any nickel powder carryover by
filtration. After a selected number of batches the reactor is completely drained
of all nickel powder, which is also filtered. The reactor discharge is pumped
through the filter (250-FLP-002) into the SX1 regeneration product tank
(250-TNK-028). The cleaned regenerated solvent is in turn pumped (250-PPP-082)
to the SX1 stripped organic surge tank to join the main circulating stream.
Filtered powder can be washed with water to assist organic recovery. The
residual nickel powder is discharged as a cake by opening the filter plates and
transferred via screw conveyor to drums. This solid waste is sent for disposal.

Page 71 of 74

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
(GORO NICKEL LOGO) [t15872t1587212.gif]
  Goro Nickel Project   (CEG LOGO) [t15872t1587211.gif]

  Phase 2B Report    

  Appendix A: Scope Book      

Area 285: Effluent Treatment

Refer to PFDs CEG01-285-8110-20-0281 to 0283.

Waste streams from the following Areas report to a distribution box
(285-TNK-002) and flow by gravity to the first of three acidic liquor
neutralisation reactors:



•   Area 250 SX1 raffinate; and   •   Area 350 CFPP and OFSPP effluent.

Effluent treatment in Area 285 is a multi-stage process involving neutralisation
of the SX1 raffinate sulphate stream from Area 250 with limestone slurry in two
mechanically agitated reactors (285-TNK-010, 011) followed by neutralisation
with slaked lime slurry in the agitated third reactor (285-TNK-012). Each
reactor has a capacity of 1,125m3 and a nominal retention time of 30 minutes.
Limestone slurry is drawn from the plant ring main and is used to neutralise the
majority of the H2SO4 in the effluent streams. Lime slurry drawn from the plant
ring main is used to neutralise any remaining H2SO4 in the effluent stream and
precipitate most of the remaining soluble metal sulphates.

Spent chemicals from the water treatment plant are also neutralised. Decant
water from the tailings dam can report to the third neutralisation reactor.

Air from low-pressure blowers (280-FAB-O01, 002, 003) located in Area 280 is
sparged into these neutralisation reactor tanks to oxidise any soluble divalent
iron (Fe2+) to its trivalent (Fe3+) form and enable its precipitation as a
hydroxide. Ferrous sulphate solution from the Area 280 storage tank
(280-TNK-006) can be dosed to the third neutralisation reactor to reduce any
hexavalent chromium to trivalent chromium that may be contained in the decant
water. Chromium (3) hydroxide is precipitated. At the increased pH in the lime
reactor, manganese and magnesium hydroxide precipitate as solids.

The neutralised stream from the third neutralisation reactor flows to a 57 m
dia. x 4.5m high effluent treatment thickener. Thickener overflow solution
containing <100mg/L of manganese flows by gravity to the 295m3 chloride tank
(285-TNK-017) where it combines with chloride containing streams. Retention time
is 30 minutes Zinc is precipitated by addition of slaked lime slurry from the
ring main.

A number of other streams shown below contain chlorides:



•   Area 245 copper IX solution discharge;   •   Area 250 SX1 chloride effluent;
  •   Area 260 Zinc IX and SX2 aqueous waste (usual destination);   •   Area 270
pyrohydrolysis scrubber effluent; and   •   Area 350 CFPP and OFSPP effluent

A significant portion of the thickener overflow (neutralised effluent) is pumped
(285-PPP-017/018) to the process water pond. Most of this stream is used as wash
solution in the Area 230 CCD circuit. Decant water is usually sent directly to
the process water dam.

Page 72 of 74

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



         
(GORO NICKEL LOGO) [t15872t1587212.gif]
  Goro Nickel Project   (CEG LOGO) [t15872t1587211.gif]

  Phase 2B Report    

  Appendix A: Scope Book        

Part of the underflow from the effluent treatment thickener is pumped
(285-PPP-031/032) to Area 280 where it is combined with other solids streams to
tailings. A portion of the effluent thickener underflow stream is recycled to
the first neutralisation reactor in Area 285 as seed.

Neutralised effluent from the agitated chloride tank flows to the two parallel
effluent treatment lamella clarifiers (285-TNK-008, 009) to remove residual
solids, which are pumped to Area 280 for disposal in the tailings dam. Final
effluent overflows from the clarifiers to the effluent head tank (285-TNK-016).
Outfall discharge pumps (285-PPP-015, 016) deliver the effluent via an overland
pipeline to the ocean outfall at the Canal De La Havannah where a diffuser
disperses the clear and neutralised effluent at the sea bed. Seawater recovered
from the port is pumped into the head tank to reduce scale formation in the
pipeline.

Page 73 of 74

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



APPENDIX 3

NOTIFICATION FORM

     
To:
  GniFi

  BNP Paribas Nouvelle Calédonie

  37 avenue Henri Lafleur

  BP K3, 98800 Nouméa cedex, Nouvelle Calédonie

  Fax:+687.25.84.59

  Attention:Bernard Monteilh
 
   

  BNP Paribas-Capstar Partners

  37 place du Marché Saint Honoré

  75031 Paris Cedex 01, France

  Facsimile number: +33 1 42 98 12 03

  Attention: Khalid Ammari
 
   
From:
  Goro Nickel

Date: [•]

Goro Nickel Construction Agreement dated 30 December 2004 (the “Construction
Agreement ”)

Dear Sir,

We refer to Clause 17.2(b)(ii) of the Construction Agreement.

For the purpose of this letter, capitalised terms and expressions (whether in
singular or in plural form) shall have the respective meanings given to them in
the Construction Agreement.

We hereby confirm that we received from the Lender on [•] the amount of US$[•]
which, together with the part of Installment [1/2/3] paid by the Owner pursuant
to Clause 17.2(b)(i), represents the full payment of Installment [1/2/3/4].

Yours faithfully

Page 74 of 74

 